Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 1 of 103 PageID 650



                                                                      Page 1

  1                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
  2                               ORLANDO DIVISION
                                   CASE NO.: 6:19-cv-00196-GAP-DCI
  3
          CLIFTON PICTON,
  4       individually and on behalf
          of all others similarly
  5       situated,
  6             Plaintiff,
  7      vs.
  8       GREENWAY
          CHRYSLER-JEEP-DODGE, INC.,
  9       d/b/a GREENWAY DODGE
          CHRYSLER JEEP,
10
                     Defendant.
11
         __________________________________/
12
         DEPOSITION OF:           SHAUN ALLEN
13
         DATE:                    TUESDAY, JULY 2, 2019
14
         TIME:                    11:57 A.M. - 1:38 P.M.
15
         PLACE:                   GRAY ROBINSON
16                                301 EAST PINE STREET, 14TH FLOOR
                                  ORLANDO, FLORIDA 32801
17
18       STENOGRAPHICALLY
         REPORTED BY:             JAZZMIN A. MUSRATI, RPR, CRR
19                                Registered Professional Reporter
                                  Certified Realtime Reporter
20
21
22
23
24
25

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 2 of 103 PageID 651



                                                                      Page 2

  1      A P P E A R A N C E S:
  2      MANUEL S. HIRALDO, ESQUIRE
         OF: Hiraldo, P.A.
  3         401 East Las Olas Boulevard
            Suite 1400
  4         Fort Lauderdale, Florida 33301
            954.400.4713
  5         mhiraldo@hiraldolaw.com
            APPEARING ON BEHALF OF THE PLAINTIFFS
  6
         IGNACIO J. HIRALDO, ESQUIRE - via telephone
  7      OF: IJH Law
            1200 Brickell Avenue
  8         Suite 1950
            Miami, Florida 33131
  9         786.496.4469
            ijhiraldo@ijhlaw.com
10          APPEARING ON BEHALF OF THE PLAINTIFFS
11       G. BROCK MAGRUDER, III, ESQUIRE
         OF: Gray Robinson
12          301 East Pine Street
            14th Floor
13          Orlando, Florida 32801
            407.204.3100
14          brock.magruder@gray-robinson.com
            APPEARING ON BEHALF OF THE DEFENDANT
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 3 of 103 PageID 652



                                                                      Page 3

  1                                 C O N T E N T S
  2       TESTIMONY OF SHAUN ALLEN
  3                  DIRECT EXAMINATION                                 4
          BY MR. HIRALDO
  4                  CROSS-EXAMINATION                                  78
          BY MR. MAGRUDER
  5                  CERTIFICATE OF OATH                                82
                     CERTIFICATE OF REPORTER                            83
  6                  ERRATA SHEET                                       84
                     READ AND SIGN LETTER                               85
  7
  8                                 E X H I B I T S
  9                                 (None marked.)
10
11
12
13
14
15                             S T I P U L A T I O N S
16                   It is hereby stipulated and agreed by and between
17       the counsel for the respective parties and the deponent
18       that the reading and signing of the deposition
19       transcript be reserved.
20                                       ------
21
22
23
24
25

                                    Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 4 of 103 PageID 653



                                                                      Page 4

  1                             P R O C E E D I N G S
  2                                       *********
  3                    (Whereupon, the proceedings began at
  4          11:57 a.m.)
  5                    THE STENOGRAPHER:        Raise your right hand,
  6          please.
  7                    Do you swear or affirm that the testimony you
  8          are about to give will be the truth, the whole truth
  9          and nothing but the truth?
10                     THE WITNESS:     Yes, I do.
11       Thereupon,
12                                     SHAUN ALLEN,
13       having been first duly sworn or affirmed, was examined
14       and testified as follows:
15                               DIRECT EXAMINATION
16       BY MR. HIRALDO:
17           Q.      Good afternoon.      Would you please state and spell
18       your name for the record.
19           A.      Shaun Allen, S-H-A-U-N, A-L-L-E-N.
20                     MR. MAGRUDER:      Manny, do you want to call in
21           your partner?
22                     MR. HIRALDO:     No, I already called him.      Thank
23           you.      Because I called earlier because I knew I'd
24           forget.
25

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 5 of 103 PageID 654



                                                                          Page 5

  1      BY MR. HIRALDO:
  2          Q.      Mr. Allen, my name is Manuel Hiraldo.            I
  3      represent the plaintiff in a punitive class action that
  4      has been filed against Greenway Chrysler Jeep Dodge,
  5      Inc.
  6                  When I refer to -- when I say the word
  7      "Greenway," do you understand I'm referring to the
  8      entity Greenway Chrysler Jeep Dodge, Inc.?
  9          A.      Yes.
10           Q.      So I don't want to keep saying the whole name
11       throughout the deposition.
12           A.      Perfect.
13           Q.      So I'll refer to it as Greenway.
14                   Have you sat for a deposition prior to today?
15           A.      I have been, yes.
16           Q.      How many times?
17           A.      Just once.
18           Q.      How long ago?
19           A.      I would say 10 to 12 -- 8 to 12 years ago.
20           Q.      So it's been a while.
21           A.      Yeah.
22           Q.      Just like you're doing now, I'm going to ask you
23       some questions.        Please let me finish my question before
24       you give me a response.          You may anticipate what I'm
25       going to ask you, which is common.                 But she can't write

                                     Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 6 of 103 PageID 655



                                                                      Page 6

  1      down when we're speaking over each other.             If you don't
  2      understand my question, just let me know.             If you do
  3      understand it, just give me a response.
  4                  And then if you need a break, just let me know.
  5          A.      Perfect.
  6          Q.      Okay.   If you would, give me your business
  7      address.
  8          A.      9051 East Colonial Drive, Orlando 32817.
  9          Q.      What is located at the address?
10           A.      Greenway Chrysler Jeep dealership.
11           Q.      How long have you worked for Greenway?
12           A.      17 years.
13           Q.      So you started in approximately 2002?
14           A.      Yep.
15           Q.      When you started at Greenway in 2002, what was
16       your position?
17           A.      Sales consultant.
18           Q.      For how long did you hold the sales consultant
19       position?
20           A.      Six months.
21           Q.      Okay.   And were you promoted?
22           A.      Yes.
23           Q.      To what?
24           A.      F and I.
25           Q.      What does that mean?

                                    Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 7 of 103 PageID 656



                                                                      Page 7

  1          A.      Finance and insurance manager.
  2          Q.      And how long did you hold the F and I position?
  3          A.      Three months.
  4          Q.      What did you do after that?
  5          A.      I was promoted to a sales manager.
  6          Q.      And how long did you hold that position?
  7          A.      Roughly three to four years.
  8          Q.      Okay.   What did you do after that?
  9          A.      Promoted to new car director.
10           Q.      In what year were you promoted to the new car
11       director position?
12           A.      I don't know the exact year.
13           Q.      Okay.   Can you give me a rough estimate?       I'm not
14       going to hold you to it.
15           A.      I'm going to say somewhere around 2010, maybe
16       2009, somewhere around there.
17           Q.      Okay.   And how long did you hold that position?
18           A.      I think officially, probably three to four years.
19           Q.      Okay.   And then you became the general sales
20       manager?
21           A.      General sales manager.
22           Q.      And that's referred to internally as "GSM."
23           A.      Yes.
24           Q.      So you became the general sales manager sometime
25       in 2014?

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 8 of 103 PageID 657



                                                                             Page 8

  1          A.      Roughly, yeah.
  2          Q.      So you've been the general sales manager at
  3      Greenway for the past five years?
  4          A.      Yes.
  5          Q.      What are your responsibilities as the general
  6      sales manager?
  7          A.      I do everything from inventory management to
  8      training sales people, sales process, to marketing.
  9          Q.      Does Greenway have a separate marketing
10       department?
11           A.      Not at our store.
12           Q.      So the marketing responsibilities fall on you as
13       the GSM?
14           A.      Correct.
15           Q.      Have you always been responsible for marketing
16       since you've held the GSM position?
17           A.      Yes.
18           Q.      What are the various ways in which Greenway
19       markets to consumers?
20           A.      It has changed.      It changes over time.         It's not
21       consistently the same every month.                  But a typical
22       example would be radio, television could be an example,
23       digital marketing, online would be another example.
24                   We have done things like direct mail in the past,
25       email campaigns.       I mean, that pretty much is a pretty

                                      Veritext Legal Solutions
      800-726-7007                                                            305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 9 of 103 PageID 658



                                                                      Page 9

  1      broad coverage of marketing.
  2          Q.      When Greenway engages in marketing to the
  3      consumer, what is the purpose of that message?
  4          A.      Awareness, whether it be a special incentive
  5      that's available is -- is typically the one we advertise
  6      for awareness.
  7          Q.      Is one of the goals of that marketing in which
  8      Greenway engages to get consumers to come into the
  9      dealership?
10                     MR. MAGRUDER:    Object to the form.
11                     You can answer.
12           A.      Obviously, the end result, we want them to come
13       to the dealership.       Sometimes that's typically -- these
14       days, a lot more happens online and over the phone prior
15       to that.       But to take delivery of a vehicle, most of the
16       time requires someone to come to the dealership.
17       BY MR. HIRALDO:
18           Q.      Right.   And what does Greenway -- how does
19       Greenway make money?
20           A.      By selling and servicing vehicles.
21           Q.      Selling new vehicles?
22           A.      Yeah, new or preowned.
23           Q.      And selling used vehicles?
24           A.      Correct.
25           Q.      And then providing services for those vehicles

                                    Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 10 of 103 PageID 659



                                                                     Page 10

  1      themselves, correct?
  2          A.      Correct.
  3          Q.      Correct?
  4          A.      Yes.
  5          Q.      Let's take a step back.
  6                  What did you do to prepare for today's
  7      deposition?         And one of the instructions I didn't give
  8      you earlier on is that any communications you've had in
  9      the presence of either your in-house or outside
 10      attorneys is privileged.           So don't tell me about those.
 11      But communications you've had with other employees of
 12      Greenway in which counsel was not present, you can tell
 13      me about those.
 14          A.      Correct.
 15          Q.      Is that understood?
 16          A.      Yes.
 17          Q.      Okay.    Did you speak with anyone to prepare for
 18      today's deposition other than your attorneys?
 19          A.      No.
 20          Q.      Okay.    Did you speak with Matt Bishop?
 21          A.      Just about scheduling of the depo.
 22          Q.      What about Justin Specht?
 23          A.      We have not spoken about anything related to
 24      this.
 25          Q.      Who is Mr. Specht?

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 11 of 103 PageID 660



                                                                     Page 11

  1          A.      Justin works -- or I assume owns BDC Promotions.
  2          Q.      And what is BDC Promotions?
  3          A.      It is a marketing company.
  4          Q.      And you have not spoken to Mr. Specht about this
  5      deposition?
  6          A.      Not about this deposition.
  7          Q.      Have you spoken to Mr. Specht about this lawsuit,
  8      generally?
  9          A.      No.
 10          Q.      At no point in time?
 11          A.      No.
 12          Q.      Have you spoken with anyone about this lawsuit
 13      other than your attorneys?
 14          A.      No.
 15          Q.      Did you review any documents to prepare for
 16      today's deposition?
 17                    MR. MAGRUDER:   So objection.
 18                    Based on his instructions, if you've looked at
 19          anything outside of what we've shown you and what
 20          we've talked about, you can answer.
 21          A.      Yeah, I've done nothing outside of...
 22      BY MR. HIRALDO:
 23          Q.      Did you speak with anyone from VoiceLogic?
 24          A.      No.
 25          Q.      Do you know what VoiceLogic is?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 12 of 103 PageID 661



                                                                     Page 12

  1          A.      I do not.
  2          Q.      Have you ever heard of the name?
  3          A.      I have not heard of them prior to this -- this
  4      scenario here.
  5          Q.      Just give me a brief history of your education
  6      and then employment history leading up to when you
  7      started working at Greenway in 2002.
  8          A.      I was in college.
  9          Q.      Okay.   So when did you go to college?
 10          A.      1998 to '02.
 11          Q.      Okay.   Where did you go?
 12          A.      Middleton, SC State.
 13          Q.      And then you started working for Greenway right
 14      out of college?
 15          A.      When I came -- when I moved to Orlando, correct.
 16      It was right when Greenway opened.
 17          Q.      Did you have any marketing background when you
 18      started working at Greenway in 2002?
 19          A.      From school.
 20          Q.      Okay.
 21          A.      Some classes from school, obviously.        And -- but,
 22      no, I was -- school and then to Greenway.
 23          Q.      Okay.   Do you know what a ringless voicemail is?
 24          A.      I do.
 25          Q.      When did you first learn of ringless voicemail

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 13 of 103 PageID 662



                                                                     Page 13

  1      technology?
  2          A.      That would be probably January or February of
  3      2018.
  4          Q.      And how is it that you first became aware of
  5      ringless voicemail technology?
  6          A.      Through Mr. Specht, through the -- introduction
  7      through Mr. Specht.
  8          Q.      How is it that you were introduced to Mr. Specht?
  9          A.      From Chrysler FCA.
 10          Q.      The manufacturer?
 11          A.      Yes.
 12          Q.      Okay.   So the manufacturer suggested that you
 13      contact BDC Promotions?
 14          A.      Correct.
 15          Q.      And for what purpose?
 16          A.      To do a marketing campaign with BDC Promotions,
 17      in which they would subsidize some of the cost of it in
 18      hopes that they would obviously create more business
 19      with us.
 20          Q.      Is that a common occurrence where the
 21      manufacturer is recommending marketing vendors to you?
 22          A.      Yes.
 23          Q.      Okay.   And when Fiat Chrysler recommended BDC
 24      Promotions to you, did they do so in an email,
 25      telephone, or both?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 14 of 103 PageID 663



                                                                        Page 14

  1          A.      Definitely an email.        Possibly a phone call as
  2      well.
  3          Q.      And who at Fiat Chrysler made the recommendation?
  4          A.      Definitely Robert Williams.            And then my rep at
  5      the time -- my district rep at the time was Mike
  6      Coffino.       I'm confident that we had conversations about
  7      that.
  8          Q.      Can you spell Mike's last name?
  9          A.      Yeah.   It's Michael Coffino, C-O-F-F-I-N-O.
 10          Q.      And Mike Coffino is with FCA?
 11          A.      FCA, correct.
 12          Q.      When you say "FCA," that means Fiat Chrysler,
 13      correct?
 14          A.      Yes.
 15          Q.      And Mike Coffino's your district manager, you
 16      said?
 17          A.      He was at the time, correct.
 18          Q.      When were these recommendations made to you by
 19      Fiat Chrysler to contact BDC Promotions?
 20          A.      It would have been either January or February of
 21      2018.
 22          Q.      During any of the communications, was ringless
 23      voicemail technology mentioned to you by either of these
 24      two individuals employed by the manufacturer?
 25          A.      It was definitely recommended by the

                                     Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 15 of 103 PageID 664



                                                                          Page 15

  1      manufacturer.        I know that they were sending out
  2      communications that had ringless voicemails listed as a
  3      third-party marketing opportunity.
  4          Q.      Was that something that was in writing to you?
  5          A.      I would have to do more research.
  6          Q.      Are you aware of Fiat Chrysler engaging in
  7      ringless voicemail campaigns directly?
  8          A.      I don't know.
  9          Q.      When they mentioned ringless voicemails, what did
 10      they say to you?
 11          A.      My understanding, it was in a -- kind of a
 12      monthly flyer of, you know, here's your opportunity for
 13      third-party marketing support, and here's the different
 14      companies, here's the packages, and that type of
 15      listing.
 16          Q.      Okay.   And what is co-op advertising?
 17          A.      Co-op is -- general co-op for any FCA dealership,
 18      you get a certain amount of incentive -- not incentive,
 19      but you get a payment based off of your sales.                   Per sale
 20      would equal a certain amount, right?                   So the more that
 21      you sell, the more that you earn.                And you have to spend
 22      a 1 to 1 portion on advertising for part of it.                   And
 23      then the second part, you have to spend -- it's a 2
 24      to 1.
 25                  So if you spend -- I'm just using real numbers.

                                     Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 16 of 103 PageID 665



                                                                     Page 16

  1      If you spend $10,000, they would provide 5,000, for
  2      example.
  3                  So the more you sell, the more you earn.
  4          Q.      Okay.
  5          A.      It has to be used on advertising.
  6          Q.      Okay.   The flyer that you mentioned that was sent
  7      to you by FCA in which ringless voicemails were
  8      mentioned, did -- was that part of a co-op
  9      advertisement -- advertisement -- strike that.
 10                  The flyer that you mentioned where ringless
 11      voicemails were noted, was that part of a co-op
 12      advertisement material sent to you by FCA?
 13          A.      Yes.
 14          Q.      Did FCA ultimately contribute towards the
 15      ringless voicemail campaign that was executed by BDC on
 16      behalf of Greenway?
 17          A.      Yes.
 18          Q.      How much did they pay?
 19          A.      I'd have to do further research.
 20                  Typically -- typically, I would say a third of
 21      the cost is typically what's offered in that scenario.
 22          Q.      Is there any documentation reflecting this
 23      payment that was made by FCA?
 24          A.      I would have to do research on that -- or have
 25      someone do research on that.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 17 of 103 PageID 666



                                                                     Page 17

  1          Q.      Was FCA apprised of the ringless voicemail
  2      campaigns that were performed by BDC Promotions?
  3          A.      Were they aware?
  4          Q.      Yes.
  5          A.      I can't answer for them, but I would assume that
  6      they understand.
  7          Q.      Well, it was a poor question.
  8                  Did you at some point alert FCA that you were, in
  9      fact, going to do these ringless voicemail campaigns
 10      through BDC?
 11          A.      Sure.
 12          Q.      How did you do that?
 13          A.      Because they introduced us to BDC Promotions,
 14      they already knew what he was doing at other stores for
 15      FCA.     So they already knew that that was part of the
 16      package part, was direct mail and ringless voicemails.
 17      So they obviously knew that prior to introducing us.
 18          Q.      So BDC was doing ringless voicemail campaigns for
 19      other Fiat Chrysler dealerships?
 20          A.      Yes.
 21          Q.      Do you know how many?
 22          A.      I don't.
 23          Q.      Did you ever tell Mr. Coffino that you were using
 24      BDC to send ringless voicemails?
 25          A.      Either it was known because of the introduction

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 18 of 103 PageID 667



                                                                     Page 18

  1      or, you know, we had a conversation about it, but he was
  2      aware that that was going on, for sure.
  3          Q.      Did you ever send any emails to anyone at FCA
  4      advising them that Greenway was going to send ringless
  5      voicemails using BDC?
  6          A.      I don't think those -- that wording would have
  7      been in there.
  8          Q.      Did you ever seek approval for the content of the
  9      ringless voicemail messages from FCA before sending
 10      them?
 11          A.      That would be a responsibility on BDC Promotions.
 12      So they send -- when you do third-party marketing
 13      events, they send the creative to FCA for pre-approval.
 14          Q.      And I saw the creative that was sent for the
 15      mailers --
 16          A.      Yes.
 17          Q.      -- and the production.         We'll go over that in a
 18      little bit.
 19                  Was part of what was sent to FCA by BDC scripts
 20      for these prerecorded messages?
 21          A.      I don't think so.
 22          Q.      Would that have been something that BDC was
 23      required to send?
 24          A.      I don't know.
 25          Q.      I'm going to hand you what we've marked

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 19 of 103 PageID 668



                                                                     Page 19

  1      previously as Exhibit 2.
  2                  Do you recognize this document?
  3          A.      Yes.
  4          Q.      When was the first time that you saw this?
  5          A.      I have not read through this, but I'm aware of
  6      the complaint.
  7          Q.      Okay.   When Greenway was first served with this
  8      lawsuit, did anyone come and talk to you about it --
  9          A.      No.
 10          Q.      -- that was not an attorney?
 11          A.      No.
 12          Q.      Okay.   If you flip over to Page 12, please.
 13                  And over on Paragraph 44 -- I've been doing that
 14      for the past few days -- Paragraph 44, do you see there
 15      the allegation is that on or about February 21, 2018,
 16      this prerecorded message that has been transcribed here
 17      in Paragraph 44 was sent to the plaintiff's telephone
 18      number?
 19          A.      Yes.
 20          Q.      Do you recognize the message that's reflected
 21      here in Paragraph 44?
 22          A.      It's a version of a script, yes.
 23          Q.      Who prepared the script for that message?
 24          A.      Mr. Specht.
 25          Q.      Did you approve it?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 20 of 103 PageID 669



                                                                          Page 20

  1          A.      I'm not sure if I gave official approval.
  2      Typically, he -- or a third-party marketing company will
  3      do the script.         Typically, it's not done from the
  4      dealership.
  5          Q.      Did you review it before Mr. Specht sent it?
  6          A.      Yes.    Yes.
  7          Q.      Did you allow Mr. Specht to use Greenway's name
  8      in the message?
  9          A.      Yes.
 10          Q.      Okay.    The telephone number that's identified
 11      here in the message, (407) 704-2962, what number is
 12      that?
 13          A.      That's a dealership number that sales managers
 14      were answering.
 15          Q.      Did you tell Mr. Specht to include that telephone
 16      number in the message?
 17          A.      Yes.
 18          Q.      Had you instructed -- if you would have
 19      instructed Mr. Specht to not send this message, would he
 20      have followed your instructions?
 21                    MR. MAGRUDER:     Object to the form.
 22                    You can answer.
 23          A.      I can't answer on his behalf.              But I would hope
 24      that he would listen to, you know...
 25

                                     Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 21 of 103 PageID 670



                                                                        Page 21

  1      BY MR. HIRALDO:
  2          Q.      If you had any changes to the script of this
  3      message, would Mr. Specht have made those changes?
  4                    MR. MAGRUDER:     Same objection.
  5          A.      I would expect him to.
  6      BY MR. HIRALDO:
  7          Q.      Do you know how this message was recorded?
  8          A.      I know Justin handled that.            Mr. Specht handled
  9      that.
 10          Q.      My -- well, based on the testimony of
 11      Mr. Specht -- based on the testimony of Mr. Specht from
 12      a few weeks ago, my understanding is that there were
 13      four ringless voicemail campaigns conducted by BDC on
 14      behalf of Greenway; is that correct?
 15                    MR. MAGRUDER:     Object to the form.
 16                    You can answer.
 17          A.      I know that we did more than one.            That sounds
 18      like an accurate number.
 19      BY MR. HIRALDO:
 20          Q.      Okay.   Was there a ringless voicemail message
 21      sent by BDC on behalf of Greenway in January of 2018?
 22          A.      My understanding is February is the first time we
 23      did business.
 24          Q.      February was the first one?
 25          A.      I believe so.

                                     Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 22 of 103 PageID 671



                                                                       Page 22

  1          Q.      There were no January messages?
  2          A.      That's not my recollection.
  3          Q.      Okay.    Do you know how many messages were sent
  4      or -- do you know how many messages BDC attempted to
  5      send on February 21, 2018?
  6          A.      How many different scripts?
  7          Q.      No.    How many messages were sent to unique
  8      telephone numbers.
  9          A.      I don't know that number.           I know that we were
 10      contracted for 15,000.          However, I can't prove that he
 11      sent those 15,000.
 12          Q.      Okay.
 13          A.      It could have been 2,000.           I don't...
 14          Q.      Did Mr. Specht ever show you any kind of
 15      disposition log showing the outcome of each attempted
 16      voicemail?
 17          A.      Ringless voicemail?
 18          Q.      Yes.
 19          A.      No.
 20          Q.      Do you know why not?
 21          A.      My understanding is it wasn't available.           You
 22      know, it's not -- it's not unusual to not get your
 23      money's worth, for lack of a better word, with a
 24      third-party vendor, especially something that we can't
 25      track.       So if this is something that cost him money, and

                                     Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 23 of 103 PageID 672



                                                                     Page 23

  1      I wouldn't know the difference, I'm not so sure that
  2      15,000 went out.
  3          Q.      What about FCA?     When they're paying co-op
  4      dollars towards marketing, would they not require proof
  5      that marketing was actually done?
  6                    MR. MAGRUDER:     Object to the form.
  7          A.      For the mail.
  8      BY MR. HIRALDO:
  9          Q.      For the mail?
 10          A.      Correct.
 11          Q.      But not for anything else?
 12          A.      No.
 13          Q.      Okay.   This February 21, 2018, prerecorded
 14      message, was that the first time that Greenway had used
 15      ringless voicemail technology?
 16          A.      That's my understanding.
 17          Q.      Had you used ringless voicemail technology for
 18      any other purpose prior to this date?
 19          A.      I don't believe so.
 20          Q.      Okay.   When -- let's back up a little bit.
 21                  When after you were introduced to Mr. -- or you
 22      were -- after it was suggested to you that you contact
 23      BDC Promotions, did you, in fact, reach out to them?
 24          A.      Yes.
 25          Q.      How did you do that?

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 24 of 103 PageID 673



                                                                          Page 24

  1          A.      I don't remember how the initial contact
  2      happened.         Just may have -- Mr. Specht may have reached
  3      out to me.         He may have gotten my phone number from
  4      Chrysler or I could have called him.                   I'm not sure which
  5      one -- which one happened.
  6          Q.      Okay.    Did Mr. Specht ever come to the
  7      dealership?
  8          A.      He has been to the dealership, yes.
  9          Q.      Have you ever been to BDC Promotions?
 10          A.      No.
 11          Q.      When was the first time that Mr. Specht visited
 12      the dealership?
 13          A.      My memory is Justin used to also work the events.
 14      So I would have to make sure.              But I'm pretty sure that
 15      he was there for the weekend of this event.
 16          Q.      When you say "this event," what do you mean?
 17          A.      So there was dates on the mail, the event dates.
 18      Typically, he would work, like, a Thursday, Friday,
 19      Saturday, sometimes Sunday.
 20          Q.      What would he do when he would come to the
 21      dealership to work these events?
 22          A.      Greet customers and -- that had received the
 23      notification.         And he was kind of the contact person for
 24      those days when these customers came in to look at the
 25      offers that were sent to them.

                                     Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 25 of 103 PageID 674



                                                                           Page 25

  1          Q.      So the first -- as far as you can remember, the
  2      first time that Mr. Specht came to the dealership was on
  3      or about February 21, 2018 --
  4          A.      Correct.
  5          Q.      -- for this event?
  6          A.      Correct.
  7          Q.      Did the event have a name?
  8          A.      I don't remember this -- this one.               It's probably
  9      on the direct mail.
 10          Q.      So this event took place on Friday, Saturday, and
 11      Sunday.       When did this message go out, what day of the
 12      week?       Do you know?
 13          A.      I don't know.
 14          Q.      I'm looking at the calendar.               I'll represent to
 15      you that February 21, 2018, was a Wednesday.
 16                  Does that sound right?
 17          A.      Sure.
 18          Q.      So the message was sent out a day before the
 19      event started?
 20          A.      I don't know.
 21          Q.      The event -- what was the purpose of this event
 22      that's mentioned here in the message?
 23          A.      For awareness of the offers that were available
 24      at that time.
 25          Q.      Would you consider this message to be part of the

                                     Veritext Legal Solutions
      800-726-7007                                                            305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 26 of 103 PageID 675



                                                                     Page 26

  1      marketing responsibilities for which you were assigned
  2      as the GSM?
  3          A.      Yes.
  4          Q.      Do you consider this message to be marketing?
  5                    MR. MAGRUDER:   Object to the extent that you're
  6          calling for a legal conclusion under TCPA.
  7                    But you can -- you can respond.
  8          A.      It's awareness, sure.
  9      BY MR. HIRALDO:
 10          Q.      So yes?
 11          A.      Yeah.
 12          Q.      The telephone number that's mentioned in this
 13      message you said was being answered by Greenway
 14      employees?
 15          A.      Yes.
 16          Q.      For what purpose?
 17          A.      To make sure that customers that were interested
 18      in the offers were getting to someone that's
 19      knowledgeable about the incidents.
 20          Q.      Do you know how many people called that number as
 21      a result of receiving this message?
 22          A.      I don't.
 23          Q.      Was that tracked by Greenway?
 24          A.      I don't believe so.
 25          Q.      When you first learned of ringless voicemail

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 27 of 103 PageID 676



                                                                     Page 27

  1      technology from someone at FCA, what did they tell you
  2      about the technology?
  3          A.      The conversation would have went like, we're
  4      seeing good success with this company at other stores
  5      and we'd like you guys to try it.
  6          Q.      Did you have a choice?
  7          A.      Sure.   Yes.
  8          Q.      Okay.   So you were not required by FCA to use the
  9      technology?
 10          A.      Correct.
 11          Q.      Okay.   Did -- do you know what the Telephone
 12      Consumer Protection Act is?
 13          A.      Yes.
 14          Q.      So I'll refer to it as the "TCPA," for short.
 15                  When did you first learn of the TCPA?
 16          A.      Third quarter of 2018, so maybe June/July.
 17          Q.      Okay.   How was it that you became aware of the
 18      TCPA?
 19          A.      Through corporate notification.
 20          Q.      From FCA?
 21          A.      No, from Greenway.      I'm sorry.
 22          Q.      Greenway.
 23                  And who at corporate sent this notification?
 24          A.      This probably would have been from Chuck or a
 25      combination of corporate employees.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 28 of 103 PageID 677



                                                                     Page 28

  1          Q.      Chuck Agner?
  2          A.      Yes.
  3          Q.      Did Greenway have a TCPA policy prior to June or
  4      July of 2018?
  5          A.      Not related to ringless voicemail.
  6          Q.      Related to something else?
  7          A.      Following, you know, laws for advertising and
  8      marketing, correct.
  9          Q.      Okay.   And what was the policy that was initiated
 10      regarding ringless voicemails by Mr. Agner sometime in
 11      June or July of 2018?
 12          A.      To discontinue any use of them.
 13          Q.      Do you know why he initiated that policy?
 14                    MR. MAGRUDER:    Object to the form.
 15                    You can answer.
 16          A.      I don't.
 17      BY MR. HIRALDO:
 18          Q.      Okay.   Do you know if the directive came from
 19      FCA?
 20          A.      I do not know that.
 21          Q.      Why was Matt Bishop's name used in this message?
 22          A.      We wanted to give a good contact of the sales
 23      manager that's working during that time because we don't
 24      want to falsify -- we don't want to give in -- incorrect
 25      information or falsify an event or a sales and a

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 29 of 103 PageID 678



                                                                     Page 29

  1      consumer cannot reach someone, have a contact person.
  2      You know, this scenario is giving a specific sales
  3      manager's name with a call back number at which, you
  4      know, they answered.         So if you had -- if there was
  5      interest, you can get to someone that is knowledgeable.
  6          Q.      Did anybody tell Matt Bishop that his name was
  7      being used?
  8          A.      Yes.   He was working.       He was answering calls.
  9          Q.      Answering calls from people that were receiving
 10      this message?
 11          A.      Yes.
 12          Q.      So he was told that his name was going to be put
 13      in this message?
 14          A.      Yes, that's my understanding.
 15          Q.      Who told him?
 16          A.      I would bet that I did.
 17          Q.      Was Mr. Bishop involved at all in setting up
 18      these ringless voicemail campaigns through BDC?
 19          A.      No.
 20          Q.      Was anybody else at Greenway, other than you,
 21      involved?
 22          A.      No.
 23          Q.      Now, has Greenway alerted FCA of this lawsuit?
 24          A.      No.
 25          Q.      Nobody at Greenway has said, Hey, we have been

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 30 of 103 PageID 679



                                                                     Page 30

  1      sued for the ringless voicemails you suggested we send
  2      out?
  3          A.      Not that I know of.      I haven't.
  4          Q.      Do you know why not?
  5                    MR. MAGRUDER:    Object to the form.
  6          A.      It's above my pay grade.
  7      BY MR. HIRALDO:
  8          Q.      Fair enough.
  9                  Turning back to the complaint, which is
 10      Exhibit 2, Paragraph 46 and 47 talk about another
 11      ringless voicemail message that was sent to our client
 12      on or about February 28, 2018.
 13                  Do you see that message there?
 14          A.      Yes.
 15          Q.      Okay.   Who recorded that message?
 16          A.      I don't remember.     It's not typical for me to
 17      record it.
 18          Q.      Mr. Specht testified that you wanted to record
 19      that second message and that you did so without a
 20      transcript -- or a script, rather.
 21          A.      That would be incorrect.
 22          Q.      Did he record it?
 23          A.      I don't remember.     But I typically -- I wouldn't
 24      want to do something like this.              And I definitely
 25      wouldn't have made the script.             That's his expertise.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 31 of 103 PageID 680



                                                                     Page 31

  1          Q.      Okay.   If he recorded this message, would you
  2      have authorized him to use your name?
  3          A.      Yes.
  4          Q.      And would have you authorized him to use the
  5      Greenway name?
  6          A.      Yes.
  7          Q.      If you wanted to make changes to the script,
  8      would Mr. Specht have followed those instructions?
  9                    MR. MAGRUDER:    Object to the form.
 10          A.      Yes.
 11      BY MR. HIRALDO:
 12          Q.      Do you know how many messages were sent to unique
 13      telephone numbers on February 2018 -- February 28, 2018?
 14          A.      I don't.
 15          Q.      Okay.   Do you consider this message that's on
 16      Paragraph 47 to be marketing?
 17                    MR. MAGRUDER:    Object to the extent that it
 18          calls for a legal conclusion.
 19                    But you can answer.
 20          A.      Again, yes, it's awareness, like the previous
 21      one.
 22      BY MR. HIRALDO:
 23          Q.      Was one of the purposes of this message to get
 24      consumers to come into the dealership?
 25                    MR. MAGRUDER:    Object to the form.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 32 of 103 PageID 681



                                                                     Page 32

  1          A.      The purpose is to give customers that are
  2      interested in upgrading a vehicle at the time, or
  3      whatever the offer is, to have a contact person to call
  4      us and have them come...
  5      BY MR. HIRALDO:
  6          Q.      The messages that are reflected here in
  7      Paragraphs 44 and 47 of the complaint, was one of the
  8      purposes of those messages to get consumers to come in
  9      and purchase a vehicle from Greenway?
 10                    MR. MAGRUDER:     Object to the form.
 11                    You can answer.
 12          A.      The purpose is, if they're interested in buying a
 13      vehicle, to understand that we've got discounts and
 14      incentives that can help them and give them a contact
 15      person to be reached at.
 16      BY MR. HIRALDO:
 17          Q.      Now, we've looked at two different messages that
 18      were sent on February 21, 28.
 19                  Were there any other ringless voicemail messages
 20      sent by BDC on behalf of Greenway?
 21          A.      I don't know.
 22          Q.      Do you know if there were messages sent in
 23      between February 21st and 28th?
 24          A.      I don't know.
 25          Q.      Do you know if there were any messages sent in

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 33 of 103 PageID 682



                                                                     Page 33

  1      March of 2018?
  2          A.      Yes.
  3          Q.      Okay.   How many?
  4          A.      I don't know.
  5          Q.      On how many dates?
  6          A.      My -- my memory is about the second week of
  7      March, Justin made a mistake with this first event, and
  8      to make up for it, basically did a -- an additional sale
  9      for us.
 10          Q.      What was the mistake?
 11          A.      My memory is that the names and addresses were
 12      crossed and there was something wrong with the mail, and
 13      I believe it wasn't doing what Justin expected it to do.
 14      And so he felt like we paid for something that we didn't
 15      get the correct outcome on.             So he did a make-good.
 16          Q.      Do you remember -- were you at the dealership
 17      after the first -- during the event after the first
 18      message was sent?
 19          A.      Sure.
 20          Q.      Do -- do you recall the turnout?
 21          A.      We had people that were interested in the offers,
 22      yes, that were calling back in and setting appointments.
 23          Q.      Do you know how many?
 24          A.      I don't.
 25          Q.      In addition to these ringless voicemail messages,

                                     Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 34 of 103 PageID 683



                                                                           Page 34

  1      was anything else done by BDC in connection with these
  2      promotions?
  3          A.      They also had a call center that was making live
  4      calls and setting appointments.
  5          Q.      What about direct mail?
  6          A.      Direct mail, yeah.
  7          Q.      Anything else?
  8          A.      That's it.
  9          Q.      Okay.   So was it a three-tiered marketing
 10      campaign?
 11          A.      Yes.
 12          Q.      And this was -- was this all co-op marketing?
 13          A.      Yes.
 14          Q.      I'll take that back from you.               Thanks.
 15                  Did you, Mr. Allen, do anything to locate
 16      documents to produce in discovery in this lawsuit?
 17                    MR. MAGRUDER:      Object to the extent that any of
 18          the information or answer to this question would be
 19          in relation to conversation with lawyers.
 20                    But to the extent that you did anything, you
 21          can answer the question without disclosing any of
 22          those communications, feel free to do so.
 23          A.      Correct.   I didn't.
 24      BY MR. HIRALDO:
 25          Q.      Did you search through your email box?

                                      Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 35 of 103 PageID 684



                                                                     Page 35

  1          A.      Just as instructed through attorney.
  2          Q.      When you searched through your email box, did you
  3      look for specific terms?
  4          A.      Yes.
  5          Q.      What did you look for?
  6          A.      Justin's email address.
  7          Q.      Besides looking for Justin's email, did you look
  8      for anything else?
  9          A.      Just anything related to BDC.
 10          Q.      Did you turn over all the emails that you located
 11      in that search?
 12          A.      Yes.
 13          Q.      Okay.   My understanding is that -- and we'll look
 14      at some documents more closely -- but that you sent
 15      Mr. Specht a list of Greenway customers; is that
 16      correct?
 17          A.      Correct.
 18          Q.      That list consisted of either individuals that
 19      had purchased a vehicle from Greenway, correct?
 20          A.      Yes.
 21          Q.      And also individuals that had had service done on
 22      their vehicles at Greenway; is that correct?
 23          A.      Yes.
 24          Q.      When you sent that list of customers to
 25      Mr. Specht, how was that transmitted to him?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 36 of 103 PageID 685



                                                                     Page 36

  1          A.      It was sent through an employee of Greenway
  2      corporate through a secured file.
  3          Q.      Not in an email?
  4          A.      Correct.
  5          Q.      The secure file, was it something like a Dropbox
  6      or an FTP site?
  7          A.      Similar, yes.
  8          Q.      FTP?
  9          A.      Yes.
 10          Q.      Is there a record of that transmission?
 11          A.      I don't know.
 12          Q.      Okay.   How many lists did you send to Mr. Specht?
 13          A.      How many individuals?
 14          Q.      No.
 15          A.      Oh, lists.
 16          Q.      How many lists, yeah.
 17          A.      One list.
 18          Q.      One single list?
 19          A.      Yes.
 20          Q.      How many individuals were identified on that
 21      list?
 22          A.      I don't know the exact number.
 23          Q.      Okay.   Was it 20,000?
 24          A.      At least, yes.
 25          Q.      Okay.   Was it 35,000?

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 37 of 103 PageID 686



                                                                     Page 37

  1          A.      I'm not sure.
  2          Q.      How did you compile the list?
  3          A.      I didn't.   The corporate employee did.
  4          Q.      Which corporate employee?
  5          A.      Jean Demers.
  6          Q.      Can you spell her name?
  7          A.      J-E-A-N, Demers, D-E-M-E-A-R-S [sic], maybe.
  8          Q.      Where is Ms. Demers located?
  9          A.      She works at the corporate offices I'm referring
 10      to where my building is, where the Ford store is.
 11          Q.      What's the address of the corporate office?
 12          A.      9001 East Colonial Drive.
 13          Q.      And did you request for Ms. Demers to put the
 14      list together?
 15          A.      Yes.
 16          Q.      When you made that request, was it in an email or
 17      over the phone?
 18          A.      Email.
 19          Q.      What did your email say to Ms. Demers?
 20          A.      I would have forwarded Mr. Specht's email to her,
 21      based off of what he asked for.
 22          Q.      Mr. Specht sent you -- sent you an email with
 23      specific information that he needed?
 24          A.      Correct.
 25          Q.      And then you forward that -- you forward that on

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 38 of 103 PageID 687



                                                                      Page 38

  1      to Ms. Demers?
  2          A.      Yes.
  3          Q.      And did she, in fact, put together that list?
  4          A.      Yes.
  5          Q.      Do you know how she did that?
  6          A.      I don't.
  7          Q.      Did she pull it from the eLead platform?
  8          A.      No.
  9          Q.      Did she pull it from a different platform?
 10          A.      Yes.
 11          Q.      Which one?
 12          A.      It would be our DMS.
 13          Q.      What is DMS?
 14          A.      It's a software that we use that houses service
 15      customers and sales -- sales customers --
 16          Q.      Okay.
 17          A.      -- that did business with us.
 18          Q.      The DMS platform, does it have separate databases
 19      for service and sales customers?
 20          A.      Yes.
 21          Q.      Okay.   How does it segregate -- how does the DMS
 22      platform segregate sales and service customers?
 23          A.      I'm not sure exactly the technical answer to
 24      that.       But I just -- I deal with sales and the service
 25      guys only have access to service.               So that would be

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 39 of 103 PageID 688



                                                                     Page 39

  1      above my knowledge.
  2          Q.      What does DMS stand for?
  3          A.      I can't remember what the acronym is.
  4          Q.      But it's a software?
  5          A.      Yeah.
  6          Q.      And you access that on a computer?
  7          A.      Yes.
  8          Q.      And so if I go into DMS and I want to pull up a
  9      list of all of the service customers that Greenway has
 10      had, can I do that?
 11          A.      I can't, no.    Jean can.
 12          Q.      Well, I'm not saying you or I, but I'm saying --
 13          A.      Yes, someone.
 14          Q.      Someone can, correct?
 15          A.      Yes.
 16          Q.      She can pull up a list of everybody who has been
 17      a service customer?
 18          A.      Correct.
 19          Q.      And what information is available for each one of
 20      those -- those individuals?
 21          A.      I don't know exactly, but information that we've
 22      collected from a customer.
 23          Q.      Okay.   Would that information that Greenway has
 24      collected include the first and last name of a customer?
 25          A.      Yes.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 40 of 103 PageID 689



                                                                     Page 40

  1          Q.      Their home address?
  2          A.      If they volunteered it, yes.
  3          Q.      Their cell phone?
  4          A.      If they volunteered it.
  5          Q.      Their home phone?
  6          A.      If they volunteered it.
  7          Q.      Their email address?
  8          A.      Yeah.
  9          Q.      And so that search that I do for service
 10      customers, that's something that I can punch in and say,
 11      I want only service customers, give me the list?
 12          A.      That's my understanding, yes.
 13          Q.      And then I can also go into DMS and say, I want
 14      purchase customers --
 15          A.      Correct.
 16          Q.      -- give me the list?
 17                  And would I get the same information for those
 18      service -- for those purchase customers as I would for
 19      the service customers?
 20          A.      Any information the customers have volunteered to
 21      us.
 22          Q.      First and last name?
 23          A.      Yes.
 24          Q.      Home address?
 25          A.      Yes.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 41 of 103 PageID 690



                                                                         Page 41

  1          Q.      Et cetera?
  2          A.      Yes.
  3          Q.      How far back does that database go?
  4          A.      I don't know the exact answer.             I would assume
  5      that it -- I don't know the answer.
  6          Q.      Okay.    When you sent the request to Ms. Demers,
  7      did you tell her you wanted both sales and service
  8      people?
  9          A.      I would have just forwarded exactly what Justin
 10      said, so yes.         Specifically, yes, for certain fields.
 11          Q.      Did Mr. Specht ask you for both sales and service
 12      people?
 13          A.      Yes.
 14          Q.      So then Ms. Demers pulled this information from
 15      the DMS platform and then uploaded it to some secure FTP
 16      site, correct?
 17          A.      Correct.
 18          Q.      And then Mr. Specht downloaded that list,
 19      presumably?
 20          A.      Yes.
 21          Q.      Okay.    Were ringless voicemail -- was it
 22      Greenway's instruction that ringless voicemails be sent
 23      to those telephone numbers in that list?
 24          A.      No.    That was Justin's -- the list has addresses
 25      on it for the direct mail.

                                     Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 42 of 103 PageID 691



                                                                     Page 42

  1          Q.      Okay.
  2          A.      And, again, the ringless voicemail was not our
  3      idea or anything that we had experienced.             And so we
  4      were trusting his expertise with that agreement for
  5      marketing.
  6          Q.      Okay.   FCA suggested that you use ringless
  7      voicemails, correct?
  8          A.      They suggested that we do business with BDC
  9      Promotions.
 10          Q.      And then one of the things that was in that flyer
 11      that you mentioned earlier was a mention to ringless
 12      voicemail, correct?
 13          A.      I have seen that, yes.
 14          Q.      And then BDC suggested that you do ringless
 15      voicemail?
 16          A.      Yes.
 17          Q.      And did you authorize that?
 18          A.      Yes.
 19          Q.      Okay.   The campaign that was sent on February 21,
 20      2018, was -- were those -- was that prerecorded message
 21      sent to the individuals on the customer purchase/service
 22      list that we have been discussing?
 23                    MR. MAGRUDER:    Object to the form.
 24                    You can answer.
 25          A.      That's my understanding.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 43 of 103 PageID 692



                                                                     Page 43

  1      BY MR. HIRALDO:
  2          Q.      Do you know if Mr. Specht targeted only cellular
  3      telephone numbers?
  4          A.      I don't how that works.
  5          Q.      Did you discuss with Mr. Specht ever whether he
  6      was going to send messages only to cell numbers, to home
  7      numbers, or both?
  8          A.      I don't think we had that conversation.
  9          Q.      Do you know if, in addition to the list that
 10      we've been discussing, Mr. Specht sent ringless
 11      voicemails to individuals in a different list?
 12          A.      Yes.
 13          Q.      How do you know that?
 14          A.      Because, again, there was a mistake, I believe,
 15      with the mail from Justin.          And in an effort to make
 16      good, he said that he has access to a conquest list that
 17      qualifies for, you know, the ringless voicemail campaign
 18      that he was going to give to us to help make up for the
 19      mistake that he made.
 20          Q.      The -- did you ever see the conquest list
 21      yourself?
 22          A.      No.
 23          Q.      Did BDC ever send Greenway the conquest list?
 24          A.      No.
 25          Q.      Do you know how many people were on that conquest

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 44 of 103 PageID 693



                                                                     Page 44

  1      list?
  2          A.      My understanding was it was going to be 20,000
  3      people, I believe.
  4          Q.      And you don't recall how many were on the
  5      customer -- the Greenway customer list?
  6          A.      My understanding, based off the date ranges, it
  7      would be a large amount.           And then they would scrub for
  8      accuracy and do not call lists and things like that with
  9      the information.
 10          Q.      All right.    So I just want to make sure we're not
 11      getting confused.
 12                  We have what we've been calling the conquest
 13      list?
 14          A.      Uh-huh.
 15          Q.      Yes?
 16          A.      Yes.
 17          Q.      Which is the list that BDC purchased, correct?
 18          A.      That they did not get from us.
 19          Q.      Does Greenway know from where BDC got the
 20      conquest list?
 21          A.      No.    I know now based off your mention of Core
 22      Logic -- or Call Logic or --
 23          Q.      VoiceLogic?
 24          A.      VoiceLogic.
 25          Q.      I'll represent that VoiceLogic was the actual

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 45 of 103 PageID 694



                                                                     Page 45

  1      platform that was used --
  2          A.      Then, no, I don't know.
  3          Q.      -- to send the messages.
  4          A.      I have no idea where that came from.
  5          Q.      So there's the conquest list, and then there's
  6      what I'll call the Greenway customer list?
  7          A.      Yes.
  8          Q.      We discussed that there was three campaigns,
  9      correct?
 10          A.      (Nods head.)
 11          Q.      February 21st, February 28th, and then sometime
 12      in the first week or two of March, correct?
 13          A.      You're referring to campaigns as ringless
 14      voicemail drops?       Because it was just --
 15          Q.      Let's call them "drops."
 16                  It's one campaign, three drops, correct?
 17                    MR. MAGRUDER:    Object to the form.
 18          A.      Yeah.
 19      BY MR. HIRALDO:
 20          Q.      So there were drops on February 21st, 28th, and
 21      sometime in early March?
 22                    MR. MAGRUDER:    Object to the form.
 23          A.      I don't know exactly when they went out.         But,
 24      yes, we do -- did do a campaign the week of the 21st.
 25

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 46 of 103 PageID 695



                                                                     Page 46

  1      BY MR. HIRALDO:
  2          Q.      Uh-huh.
  3          A.      And then Justin handled -- Mr. Specht handled all
  4      of the ringless voicemails.
  5          Q.      Do you know, was it Greenway's instruction that
  6      ringless voicemails be sent to the individuals on the
  7      Greenway customer list on February 21st?
  8                    MR. MAGRUDER:   Object to the form.
  9          A.      Was it our understanding that --
 10      BY MR. HIRALDO:
 11          Q.      Yeah.
 12          A.      Yes.
 13          Q.      Was it Greenway's understanding that BDC sent
 14      ringless voicemails to the individuals on the Greenway
 15      customer list on February 28th?
 16                    MR. MAGRUDER:   Object to the form.
 17                    You can answer.
 18          A.      Again, I don't know the exact dates.        But, yes,
 19      we knew that -- that he was using that list for ringless
 20      voicemails during those two weeks.
 21      BY MR. HIRALDO:
 22          Q.      What about March?    Were ringless voicemails sent
 23      to the individuals on the Greenway customer list in
 24      early March?
 25          A.      I would have to do my research, but that's my --

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 47 of 103 PageID 696



                                                                     Page 47

  1      that's my understanding.
  2          Q.      What research would you need to do?        What would
  3      you need to look at?
  4          A.      To make -- what our agreement was for March.
  5          Q.      Did you have a separate agreement for March?
  6          A.      Yes.
  7          Q.      A separate --
  8          A.      A separate campaign.        It was not the exact same.
  9          Q.      So there was a separate -- the only -- I'll
 10      represent to you that the only document that I've seen
 11      in production is an invoice for February.
 12                  Was there a separate invoice from BDC to Greenway
 13      for March?
 14          A.      Yes.
 15          Q.      How many ringless voicemails are reflected on
 16      that invoice?
 17          A.      I don't know.
 18          Q.      Was there -- after that early March 2018 drop,
 19      was there -- were there any other ringless voicemail
 20      drops done by BDC?
 21          A.      Yes.
 22          Q.      How many?
 23          A.      Potentially -- I don't know the exact amount, but
 24      we probably have done four campaigns with them.
 25          Q.      Was that other drop also in March?

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 48 of 103 PageID 697



                                                                     Page 48

  1          A.      I would have to research.
  2          Q.      Was that other drop also sent to the individuals
  3      in the Greenway customer list?
  4          A.      Yes.
  5          Q.      Now, as far as the conquest list, do you know if
  6      that conquest list was used for drops on February 21st?
  7          A.      My recollection is that it was not done the first
  8      week, referring to the week of the 21st.
  9          Q.      So that first drop on February 21st was only done
 10      to the Greenway customer list?
 11          A.      That's my understanding.
 12          Q.      Now, the drop on February 28th, was that done to
 13      the conquest list?
 14          A.      My understanding, it was done to the conquest
 15      list.
 16          Q.      So February 21, only Greenway customer list,
 17      correct?
 18          A.      That's my understanding.
 19          Q.      February 28th, conquest list and Greenway
 20      customer list?
 21          A.      Yes.
 22                    MR. MAGRUDER:   Object to the form.
 23      BY MR. HIRALDO:
 24          Q.      And then what about March, early March?
 25          A.      March, my under -- my memory is that it would

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 49 of 103 PageID 698



                                                                         Page 49

  1      just be our list.         Because this was a make -- a
  2      make-good.         So we weren't spending any additional money.
  3          Q.      I see.    So the conquest list was only targeted on
  4      March 28th because this was kind of his make-up for the
  5      mistake that he made --
  6          A.      February --
  7          Q.      -- on the mailing?
  8          A.      February --
  9                    MR. MAGRUDER:     Object to the form.
 10                    Let him finish the question, and then give me a
 11          second to object.
 12      BY MR. HIRALDO:
 13          Q.      You're doing fine.       But, yeah, he's -- we're
 14      starting to talk over each other.                She'll throw
 15      something at us.
 16                  So then the March drops were, again, only done to
 17      the Greenway customer list?
 18                    MR. MAGRUDER:     Object to the form.
 19                    You can answer.
 20          A.      Yes.
 21      BY MR. HIRALDO:
 22          Q.      Okay.    I'm going to hand you what was previously
 23      marked as Exhibit 6, which is a composite exhibit
 24      consisting of Greenway Documents 38 through 43.                 And
 25      then I've skipped and printed the last page because just

                                     Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 50 of 103 PageID 699



                                                                     Page 50

  1      of how many pages there were.
  2                  Tell me, Mr. Allen, do you recognize this
  3      document?
  4          A.      I've never seen it before.
  5          Q.      Do you know if this is the conquest list?
  6          A.      I don't.
  7          Q.      Do you see there where it says "home market
  8      value"?
  9          A.      Yes.
 10          Q.      Would Greenway maintain home market values for
 11      its customers?
 12          A.      I'm not aware of what this is referencing.
 13          Q.      So you don't know what this is?
 14          A.      I don't.
 15          Q.      Okay.   Next document is Exhibit 7, Greenway 283
 16      through 287 and then 375 and then the last page, which
 17      is 741.
 18                  Do you recognize this document?
 19          A.      I do not.
 20          Q.      Is this the Greenway customer list?
 21          A.      I don't know.
 22          Q.      Did you ever see the Greenway customer list?
 23          A.      No.
 24          Q.      Who would have seen it?
 25          A.      Jean and Justin, Mr. Specht.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 51 of 103 PageID 700



                                                                     Page 51

  1          Q.      Do you know where this information came from?
  2          A.      In my hands, this -- I don't know what this is.
  3          Q.      Do you see that -- do you see the column that's
  4      right to the right of ZIP, where it says "CRRT"?
  5          A.      Yes.
  6          Q.      What is that?     Do you know?
  7          A.      I do not know.
  8          Q.      Do you see the column that says "sale date"?
  9          A.      Yes.
 10          Q.      Do you know what that is?
 11          A.      That would reference the date of purchase.
 12          Q.      Does Greenway keep information about purchase
 13      dates for its customers?
 14          A.      Yes.
 15          Q.      Okay.   Do you know what percentage of cell phone
 16      numbers Greenway has in its DMS platform for its service
 17      customers?
 18                    MR. MAGRUDER:      Object to the form.
 19                    You can answer.
 20          A.      I have no idea.
 21      BY MR. HIRALDO:
 22          Q.      Do you know what percentage of cell phone numbers
 23      Greenway has in its DMS platform for its purchase
 24      customers?
 25                    MR. MAGRUDER:      Same objection.

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 52 of 103 PageID 701



                                                                      Page 52

  1                    You can answer, if you know.
  2          A.      I have no idea.
  3      BY MR. HIRALDO:
  4          Q.      Thank you.
  5                  I'm going to hand you what we've previously
  6      marked as Exhibit 8, which is Greenway 742 and 743.
  7                  Do you recognize this document?
  8          A.      Yes.
  9          Q.      Can you tell me what this is?
 10          A.      This was the notice about sending ringless
 11      voicemails and automated text messages.
 12          Q.      When was this rolled out?         Do you know?
 13          A.      My memory was Q3, June/July, something like that,
 14      of last year, 2018.
 15          Q.      When you "Q3," you mean the third quarter?
 16          A.      Yeah.
 17          Q.      Of 2018?
 18          A.      Yeah.
 19          Q.      And this was prepared by Mr. Agner?
 20          A.      That's my understanding.
 21          Q.      Did you ever discuss -- have you ever discussed
 22      ringless voicemails with Mr. Agner?
 23          A.      I would -- my memory is the only discussion that
 24      we may have had was the fact that we don't do them
 25      anymore, but never in a marketing conversation.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 53 of 103 PageID 702



                                                                     Page 53

  1          Q.      Did you ever discuss with him how the
  2      manufacturer was recommending ringless voicemails to its
  3      two dealerships?
  4          A.      No.
  5          Q.      Has Greenway engaged in ringless voicemail drops
  6      since this policy was rolled out in June or July of last
  7      year?
  8          A.      No.
  9          Q.      Next document is going to be exhibit --
 10      previously marked as Exhibit 9, which is Greenway
 11      Bates 1 through 37.
 12                  Can you tell me -- when I say "Bates," I'm
 13      referring to this number here on the right-hand corner.
 14          A.      Gotcha.
 15          Q.      Can you tell me what this first page is, Bates 1?
 16          A.      This is an invoice for BDC Promotions for the
 17      February 22nd campaign.
 18          Q.      Did you -- what's the date on this invoice?
 19          A.      Is it right in front of me?
 20          Q.      I'm looking at it right here.
 21          A.      Oh, I'm sorry.     Dates February 22nd through the
 22      25th.
 23          Q.      Was this invoice for the February 21st and
 24      February 28th campaign?
 25          A.      Yes.

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 54 of 103 PageID 703



                                                                        Page 54

  1          Q.      And there's a separate invoice for the March
  2      campaigns, correct?
  3          A.      Yes.
  4          Q.      Do you know how many ringless voicemails are
  5      reflected in that March invoice?
  6          A.      I do not.
  7          Q.      Now, where it says -- do you see here where it
  8      says "co-op website fcapap.com," what does that mean?
  9          A.      That is the website where they would submit for
 10      pre-approval.
 11          Q.      Did this invoice go to you directly?
 12          A.      Yes.
 13          Q.      Did you send it to accounting and authorize
 14      accounting to pay it?
 15          A.      Yes.
 16          Q.      Okay.   Are ringless voicemails reflected on this
 17      invoice?
 18          A.      It says "ringless VMS 15,000."
 19          Q.      That means ringless voicemails?
 20          A.      Yes.
 21          Q.      Turn to the next page, please.            Oh, you are
 22      there?
 23                  Do you know what this document is?
 24          A.      This is a service RO.
 25          Q.      When you say "RO," what does that mean?

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 55 of 103 PageID 704



                                                                     Page 55

  1          A.      Repair order.
  2          Q.      Are you familiar with the documentation that
  3      Greenway customers have to sign during a service
  4      transaction?
  5          A.      No.
  6          Q.      Okay.   Have you ever seen the documentation?
  7          A.      That the customer signs, no.
  8          Q.      Do you know if customers are, in fact, required
  9      to sign anything when they get repair work done?
 10          A.      I know currently -- I do know that we do have the
 11      customer sign something when they drop their vehicle
 12      off, yes.
 13          Q.      When did that start?
 14          A.      I don't know.
 15          Q.      Was that in effect in June of last year?
 16          A.      I don't know.
 17          Q.      Turn over to Bates 4, please.
 18                  Do you see here where if says "additional terms"
 19      in small print and says "servicing in collection
 20      contacts"?
 21          A.      Uh-huh.
 22          Q.      Have you seen that language before?
 23          A.      No.
 24          Q.      No?   Do you know what that language is
 25      referencing?

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 56 of 103 PageID 705



                                                                     Page 56

  1          A.      I do not.
  2          Q.      Turn over to Bates 29, please.
  3                  Bates 29 is a complaint that was provided to
  4      Greenway by us in discovery.             It appears to be a lawsuit
  5      filed by Willis Johnson against various Greenway
  6      entities.
  7                  Are you familiar with this lawsuit at all?
  8          A.      No.
  9          Q.      Do you know anything about the text messages that
 10      Mr. Johnson was complaining of in this lawsuit?
 11          A.      I do not.
 12          Q.      Has Greenway ever used text messages to
 13      advertise, similar to ringless voicemail drops?
 14          A.      No.
 15          Q.      Are you okay?    Do you want to take a break?
 16          A.      I'm good.
 17                    MR. MAGRUDER:     I wouldn't mind taking a very
 18          short break.
 19                    (Whereupon, a break was taken from 12:54 p.m.
 20          to 1:00 p.m.)
 21      BY MR. HIRALDO:
 22          Q.      Mr. Allen, I'm going to hand you what we
 23      previously marked as Exhibit 10, which consists of
 24      Greenway Bates 744 through 809.
 25                  All right.   So looking at the first page, which

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 57 of 103 PageID 706



                                                                     Page 57

  1      is Bates 744, is this -- is this the William Roberts
  2      that you mentioned earlier, who is with the
  3      manufacturer --
  4          A.      Yes.
  5          Q.      -- with FCA?
  6                  And is this the email in which Mr. Roberts
  7      recommended to you that you reach out to BDC Promotions?
  8          A.      Yes.
  9          Q.      And that was in February -- on February 22, 2018,
 10      correct?
 11          A.      Yes.
 12          Q.      And then attached to this email is what, the
 13      pricing information?
 14          A.      Yes.
 15          Q.      The document that you mentioned earlier that
 16      references -- from the manufacturer that references
 17      ringless voicemails, what is that document called?
 18          A.      It would be referred to as, like, the monthly
 19      launch documents, meaning here's the game plan for the
 20      month type of thing.        And it would be a -- a sheet in
 21      there with third party options.
 22          Q.      And was that part of this email that was sent to
 23      you on February 2nd?
 24          A.      No.
 25          Q.      Separate email?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 58 of 103 PageID 707



                                                                        Page 58

  1          A.      Yes.
  2          Q.      When was that email sent to you?
  3          A.      It would be whenever the month started, so either
  4      February 1st, if that was a weekday, or February 2nd, if
  5      that was the first day of the month.
  6          Q.      Okay.   And then you -- did you email Mr. Specht
  7      after receiving this email from the manufacturer?
  8          A.      Either -- I don't know for sure.          Either
  9      myself -- either I called Mr. Specht or he called me.
 10          Q.      Okay.   And then there's an email here on
 11      Bates 746 from Mr. Specht to you.               Is that -- well, is
 12      that to you?        Is that your email address there,
 13      shchallen@gmail.com?
 14          A.      Yes.
 15          Q.      Does Greenway have its own email addresses?
 16          A.      Yes.
 17          Q.      Why weren't you -- why were you not using
 18      Greenway's email?
 19          A.      The company email system, I receive hundreds of
 20      emails through there a day that are spam and people that
 21      I don't associate with or do business with --
 22          Q.      Uh-huh.
 23          A.      -- because it's readily -- it's available on the
 24      websites and things like that.
 25          Q.      Uh-huh.

                                    Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 59 of 103 PageID 708



                                                                     Page 59

  1          A.      It's a lot harder to keep up with.
  2          Q.      Okay.   And then this is the list of information
  3      that he was requesting that you provide, correct?
  4          A.      Yes.
  5          Q.      And did you, in fact, provide this information to
  6      BDC?
  7          A.      I sent it to Jean Demers to prepare, yes.
  8          Q.      Do you see Number 5 where it says:         "Email to
  9      push appointments to CRM and email BDC/Internet manager
 10      who will be confirming the appointments"?
 11          A.      Yes.
 12          Q.      What does that mean?
 13          A.      That would mean we have a CRM similar to eLead.
 14      Our current CRM is eLead.           And that's where our
 15      appointments get scheduled in.
 16          Q.      Uh-huh.
 17          A.      So -- also, that's where we receive leads from
 18      your website or any third-party vendors.              That's how
 19      they notify us of a customer that's interested.              And so
 20      they could push the appointments into our CRM.
 21          Q.      Okay.   The next page, please, 747.
 22                  Do you see the email from you dated February 5th
 23      where you say, in part:         "Does that say 3,800 for
 24      ringless voicemails?        I'm paying less than 2,000 for
 25      4,000 currently."

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 60 of 103 PageID 709



                                                                       Page 60

  1                  Do you see that?
  2          A.      Correct.
  3          Q.      Is that true?
  4          A.      That was probably a negotiating tactic.
  5          Q.      So it was not true?
  6          A.      I don't -- I don't know if that math is right or
  7      not.
  8          Q.      Well, were you using anyone for ringless
  9      voicemails?
 10          A.      We have done ringless voicemails to our leads,
 11      someone that sent us an electronic lead that agreed to
 12      be transmitted with that way, but not -- nothing like
 13      this.
 14          Q.      Now, when -- those prior ringless voicemail
 15      drops, when did those occur?
 16          A.      They would occur for customers that had sent
 17      their information to us that we were not in contact
 18      with.
 19          Q.      What vendor did you use for those prior drops?
 20          A.      I would have to research.           I can't remember the
 21      name.       I would have to research that.
 22          Q.      Okay.   Was that at the recommendation of FCA
 23      also?
 24          A.      I would have to research and see where the
 25      connection came from there.

                                     Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 61 of 103 PageID 710



                                                                     Page 61

  1          Q.      Okay.    So my understanding, from your prior
  2      testimony, is that you had not learned about ringless
  3      voicemail technology until this contact from FCA in
  4      early February of 2018; is that true?
  5          A.      Right.    We've done -- we've done calls to our
  6      leads, to customers that have sent in inquiries to our
  7      website.
  8          Q.      When did you first learn about ringless voicemail
  9      technology?
 10          A.      I would have to -- I would have to look up and
 11      see what -- what this is referring to here.             But it
 12      wouldn't -- I don't know the time frame of that.
 13          Q.      Did you send ringless voicemails -- did any
 14      vendor send ringless voicemails on behalf of Greenway in
 15      the year 2017?
 16          A.      I would have to research.
 17          Q.      Did any vendor send ringless voicemails on behalf
 18      of Greenway in 2016?
 19          A.      I would have to research.
 20          Q.      When you say you would have to research, what
 21      would you be looking at?
 22          A.      What the contact was with the company that was
 23      doing the callbacks to the leads that were coming in.
 24          Q.      After March of 2018, did Greenway use any vendor
 25      to conduct ringless voicemail drops?

                                     Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 62 of 103 PageID 711



                                                                       Page 62

  1          A.      Yes.
  2          Q.      Which vendor?
  3          A.      BDC.
  4          Q.      How many times?
  5          A.      I think about four times, total.
  6          Q.      Make sure you're listening to my question.
  7                  So we've established that there were two drops in
  8      February of 2018, correct?
  9          A.      That's only one campaign.           February is one
 10      campaign.
 11                    MR. MAGRUDER:     Object to the form.
 12      BY MR. HIRALDO:
 13          Q.      I understand.
 14                  There were two drops in February of 2018,
 15      correct?
 16                    MR. MAGRUDER:     Object to the form.
 17                    You can answer.
 18          A.      I don't know that.
 19      BY MR. HIRALDO:
 20          Q.      At least BDC told you that there was going to be
 21      two drops in February, correct?
 22                    MR. MAGRUDER:     Same objection.
 23                    You can answer, if you know.
 24          A.      I believe the contract clearly states that it was
 25      for one weekend or one week or something like that.

                                     Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 63 of 103 PageID 712



                                                                     Page 63

  1      BY MR. HIRALDO:
  2          Q.      Right.
  3          A.      What I said to you earlier was, they dropped the
  4      ball on something, and it created this whole snowball of
  5      make up, make up, make up.
  6          Q.      Okay.
  7          A.      So originally, I don't believe that that was ever
  8      intended to be a continuous thing with BDC.
  9          Q.      Okay.    How many drops -- how many ringless
 10      voicemail drops did BDC do in February of 2018?
 11          A.      I don't know.
 12          Q.      How many drops did BDC do on behalf of Greenway
 13      in March of 2018?
 14          A.      How many campaigns?
 15          Q.      Drops.
 16          A.      I don't know.    I can't prove -- I don't know
 17      anything for sure as far as what Mr. Specht was --
 18          Q.      What did Mr. Specht tell you in terms of how many
 19      drops he did in February of 2018?
 20          A.      We -- he said that he was going to deliver 15,000
 21      to the database.         Then he said that he was going to get
 22      a conquest list together.            And I don't know -- I don't
 23      know what that amount was, much less could I ever, you
 24      know, know how many were actually sent and how many were
 25      home phone numbers versus cell phone numbers.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 64 of 103 PageID 713



                                                                     Page 64

  1          Q.      Did you ever ask?
  2          A.      No.
  3          Q.      Why not?
  4          A.      Because that's not my expertise.
  5          Q.      Did you ever ask him how many drops he did in
  6      March?
  7          A.      I don't remember.
  8          Q.      Did you -- did he do any -- did he tell you that
  9      he did other drops after March of 2018?
 10          A.      We did another campaign with him, yes.
 11          Q.      When did that occur?
 12          A.      In May.
 13          Q.      Okay.   How many -- well, how many drops occurred
 14      in May of 2018?
 15          A.      I don't know.
 16          Q.      Okay.   How many drops did he tell you that he was
 17      doing in May?
 18          A.      I don't remember.
 19          Q.      Okay.   To whom were the voicemail drops in 20 --
 20      in May of 2018 sent?
 21          A.      To our database.
 22          Q.      To the Greenway customer list?
 23          A.      Yes.
 24          Q.      Okay.   Anybody else?
 25          A.      No.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 65 of 103 PageID 714



                                                                     Page 65

  1          Q.      Okay.    After May of 2018, did Greenway use
  2      ringless voicemail technology for any other type of
  3      campaign?
  4          A.      No.
  5          Q.      Now, the earlier campaigns that you were
  6      mentioning to people that provided the information, how
  7      was it that Greenway obtained those individuals' names
  8      and telephone numbers?
  9          A.      Through an Internet lead.
 10          Q.      Okay.
 11          A.      So they sent us their phone number.
 12          Q.      What Internet website did these individuals visit
 13      in order to send you their information?
 14          A.      Greenwaydodge.com.
 15          Q.      On that greenwaydodge.com website, is there a
 16      disclosure that talks about prerecorded messages?
 17          A.      Yes.
 18          Q.      How long has that disclosure been on the website?
 19          A.      I'm not -- not sure.
 20          Q.      Who is Alesia McWhite?
 21          A.      Accounts payable.
 22          Q.      All right.   Please turn over to 792.       This is an
 23      email from Mr. Specht to you dated February 21, 2018, at
 24      3:53 p.m.         And it says:   "Script attached.     Will send
 25      audio files shortly."

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 66 of 103 PageID 715



                                                                     Page 66

  1                  And then the following page, 793, appears to be
  2      the script for the February 21st message; is that
  3      correct?
  4          A.      Yes.
  5          Q.      Okay.   Did he send you -- did Mr. Specht send you
  6      the script before the February 21st drop for the
  7      messages went out?
  8                    MR. MAGRUDER:    Object to the form.
  9                    You can answer.
 10          A.      Did he send this before the ringless voicemails
 11      went out?
 12      BY MR. HIRALDO:
 13          Q.      Yes.
 14          A.      Yes.
 15          Q.      Okay.   Why is it that he was emailing you a copy
 16      of the script?
 17          A.      To show what he was providing.
 18          Q.      Did you write him back in response to this?
 19          A.      If I did, I'm sure it would be in here somewhere
 20      else.       I'm assuming that there's not an email back is
 21      why you're asking.
 22          Q.      Yeah.
 23          A.      I don't recall.
 24          Q.      He follows up, if you look at 794, with the
 25      actual, it appears, audio of the message; is that

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 67 of 103 PageID 716



                                                                          Page 67

  1      correct?
  2          A.      Yes.
  3          Q.      Did you approve this script and this audio before
  4      it went out?
  5          A.      I would assume that I did.
  6          Q.      Okay.   The following date, Mr. Specht, if you
  7      look at 796, he emails you and says:                   "BDC appointments
  8      generated 2/21."         And then there's -- it looks like an
  9      attachment following that with a date, a name, and a
 10      contact number.
 11                  What is that attachment?
 12          A.      That is appointments sent by the live call
 13      agents.
 14          Q.      Are these -- these appointments in any way
 15      related to the ringless voicemail drops?
 16          A.      No.
 17          Q.      All right.   801, please.
 18                  This is an email on February 23rd where it says:
 19      "Appointments generated last night."                   And, again,
 20      there's a list of individuals with their names and
 21      numbers.
 22                  Are those appointments generated from the live
 23      calls?
 24          A.      Yes.
 25          Q.      Is there a list of any appointments that were

                                     Veritext Legal Solutions
      800-726-7007                                                            305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 68 of 103 PageID 717



                                                                     Page 68

  1      generated from the ringless voicemail drops?
  2          A.      No.
  3          Q.      Okay.   Why not?
  4          A.      Good question.
  5          Q.      You don't know?
  6          A.      I don't know.
  7          Q.      Next document would be Exhibit 11, or previously
  8      marked as Exhibit 11.
  9                  Do you recognize this document?
 10          A.      Not really.   There's no title on it.
 11          Q.      Is this a list of leads that were provided by
 12      Greenway to BDC?
 13          A.      I don't recall.      Is there any other information
 14      missing here?
 15          Q.      This is all I have.
 16                  Did Greenway provide leads to BDC for the purpose
 17      of making live calls to those leads?
 18                    MR. MAGRUDER:      Object to the form.
 19                    You can answer.
 20          A.      If anything was sent to him, other than our
 21      customer base, it would have been a list from Chrysler,
 22      from FCA.
 23      BY MR. HIRALDO:
 24          Q.      What do you mean?
 25          A.      Either my rep would send me a list to send to BDC

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 69 of 103 PageID 718



                                                                     Page 69

  1      or it would have been found from -- which could be the
  2      same thing -- could by found from a -- what's called a
  3      TDM list, a targeted direct mail is what TDM stands for.
  4      But they do give dealerships lists monthly for people
  5      that have shown interest in something or -- just giving
  6      another example, or someone that's in the market to
  7      purchase a vehicle.
  8          Q.      Do you know if that's what this is?
  9          A.      It would have more of a title on it.
 10          Q.      Do you know where this document came from?
 11          A.      I don't.
 12          Q.      Do you know who at Greenway would know the answer
 13      to that?
 14          A.      Where did this list come from?
 15          Q.      It was produced to us by Greenway in discovery.
 16          A.      So it would probably be information on the email
 17      that was attached to it.
 18          Q.      But as you sit here, you don't know what that is,
 19      correct?
 20                    MR. MAGRUDER:     Object to the form.
 21          A.      I don't know.    I would need more information on
 22      that.
 23      BY MR. HIRALDO:
 24          Q.      Next exhibit will be 12, previously marked as 12.
 25      It's Bates 852 through 862.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 70 of 103 PageID 719



                                                                     Page 70

  1                  The lists that appear in -- in pages 852 through
  2      860 -- or strike that -- 853 through 860, are those
  3      similar to what we discussed before, these are leads
  4      generated from live calls by BDC?
  5          A.      Yes.
  6                    MR. MAGRUDER:     Object to the form.
  7      BY MR. HIRALDO:
  8          Q.      Now, there's an email on 861 from Mr. Specht to
  9      you dated February 24, and the subject line is:              "Please
 10      record RBM for Monday."          And in it, he gives you a
 11      number to record your, quote, voice cast.
 12                  What is that?
 13          A.      That's Mr. Specht asking myself to call and
 14      record a ringless voicemail message.
 15          Q.      Okay.   Did you do that?
 16          A.      I don't believe I recorded one.
 17          Q.      Did you write him back at some point and say,
 18      "You record it"?
 19          A.      That would be my response if I did record it,
 20      which I do not believe I did.
 21          Q.      The following page is an email from you to
 22      Mr. Speck, and it says:          "This is the number to use for
 23      ringless voicemails in March for callbacks,
 24      (407) 605-5908."
 25                  What does this mean?

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 71 of 103 PageID 720



                                                                      Page 71

  1          A.      The callback number for customers to call and get
  2      in touch with a manager.
  3          Q.      Is that a number that was included in the
  4      voicemail drops in March?
  5          A.      That's what I sent it to him for, yes.
  6          Q.      That's a Greenway number?
  7          A.      Yes.
  8          Q.      Okay.   And then customers who received the
  9      ringless voicemail could have called this number and set
 10      an appointment with someone at Greenway?
 11          A.      Correct.
 12          Q.      To come in and look at a vehicle?
 13          A.      Sure.
 14          Q.      All right.   Next is going to be Exhibit 13,
 15      previously marked.        It's Bates 2123, 2124, and the last
 16      page, 2179.
 17                  It's an email from Mr. Specht to someone at
 18      telepoint.com.         Do you know what telepoint.com is?
 19          A.      No.
 20          Q.      And then he says:      "Dial this list tonight."       And
 21      attached to it is another list.
 22                  Do you know what this list is?
 23          A.      This is the same as the last one.          So -- I
 24      just -- I don't want to guess.
 25          Q.      You don't know?

                                     Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 72 of 103 PageID 721



                                                                     Page 72

  1          A.      I don't know.
  2          Q.      Last exhibit, 14.      There is a list on Bates 0041,
  3      where it starts on 0041.           And then the last page of that
  4      list is the following page, which is 449.              It reflects
  5      20,001 different individuals.
  6                  Do you know what this list is?
  7          A.      I have not seen this list.
  8          Q.      Do you know if this is the conquest list?
  9          A.      I don't know, but it's not a Greenway list.
 10          Q.      When -- did BDC tell you -- did Specht tell you
 11      that he was obtaining a conquest list to send voicemail
 12      drops to on February 28, 2018?
 13                    MR. MAGRUDER:     Object to the form.
 14                    You can answer.
 15          A.      Yes.
 16      BY MR. HIRALDO:
 17          Q.      Okay.   And did you authorize him to send ringless
 18      voicemails to that conquest list on that date?
 19          A.      Yes.
 20          Q.      Next, I want to show you on my computer a file
 21      that was produced to us by Greenway in discovery.               It's
 22      called "GDC
 23      Promotions-GreenwayDodgeNCOA-dedupe-radiusappend."
 24                  And I'll just pass you my computer.         Feel free to
 25      flip through it.        The computer is touch screen.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 73 of 103 PageID 722



                                                                         Page 73

  1                  Can you tell me what that is?
  2          A.      My understanding, this list didn't come from me.
  3      I don't know what CRRT is, which leads me to believe I'm
  4      not sure exactly what this list is, unless it was the
  5      customer list that was sent from Jean.
  6          Q.      But you never actually saw that customer list,
  7      correct?
  8                  What about this list?        It's called "M1044691A."
  9          A.      I am not familiar with lists that have the income
 10      symbols on it.
 11          Q.      Do you know if it's the conquest list?
 12          A.      I don't know.
 13          Q.      How much did Greenway pay BDC for voicemail drops
 14      in March of 2018?
 15          A.      I don't know the exact amount, but I know that --
 16      my memory is that we only paid for the cost of the mail
 17      because it was a make-good from the -- for the mistakes
 18      that Mr. Specht had made in February.                  My memory seems
 19      to be around a $5,000 invoice for the cost of postage
 20      and creating mail.
 21          Q.      Did that March invoice reflect how many
 22      voicemails --
 23          A.      I would have to research.
 24          Q.      -- would be sent?
 25          A.      I would have to research.

                                     Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 74 of 103 PageID 723



                                                                     Page 74

  1          Q.      When was the last time that Greenway did business
  2      with BDC?
  3          A.      This month.
  4          Q.      Greenway continues to do business with them?
  5          A.      Yes.
  6          Q.      What was done by BDC on behalf of Greenway for
  7      this month?
  8          A.      Social media.
  9          Q.      Okay.   The ringless voicemails that we've been
 10      discussing, was one of the purposes of sending those
 11      messages to customers so that they would listen to the
 12      message?
 13                    MR. MAGRUDER:     Object to the form.
 14                    You can answer, if you can.
 15          A.      Yes.
 16      BY MR. HIRALDO:
 17          Q.      Okay.   And you wanted people to pick up their
 18      phone and listen to that message, correct?
 19                    MR. MAGRUDER:     Object to the form.
 20                    You can answer, again.
 21          A.      Yes.
 22      BY MR. HIRALDO:
 23          Q.      Has BDC ever sent you a disposition log for a
 24      ringless voicemail drop?
 25          A.      Have they ever sent us a list of people that they

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 75 of 103 PageID 724



                                                                     Page 75

  1      dialed?
  2          Q.      Yes.
  3          A.      Not -- no.
  4          Q.      Have you ever asked for one?
  5          A.      No.
  6          Q.      Is there any reason why not?
  7          A.      I actually am not aware that that is a thing.
  8          Q.      Okay.    When you -- when you submit -- well,
  9      strike that.
 10                  Who submits to FCA for co-op approval, the -- the
 11      invoice?
 12          A.      The pre-approval?
 13          Q.      No.    The actual final payment approval.
 14          A.      Greenway does.
 15          Q.      Okay.    When you submit -- did you submit this BDC
 16      invoice to FCA for approval?
 17          A.      Yes.
 18          Q.      When I say this -- "this BDC invoice," it's the
 19      only one that we've been discussing, the one for
 20      February.         Do you understand that?
 21          A.      Yes.
 22          Q.      Okay.    How is it that you submitted that invoice
 23      to FCA for approval?
 24          A.      I -- I don't remember if it was electronic at the
 25      time, but it was either FedEx'd with -- actually, it

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 76 of 103 PageID 725



                                                                     Page 76

  1      probably was FedEx'd with hard copies of the mail piece
  2      attached to it, and then they upload it in their system.
  3          Q.      And FCA didn't require you to show any proof of
  4      that -- that the ringless voicemail campaign was, in
  5      fact, conducted?
  6          A.      No.
  7          Q.      Do you have an understanding of what type of
  8      permission is required from a consumer before a
  9      marketing call can be sent to his or her cellular
 10      telephone?
 11                    MR. MAGRUDER:   Object to the extent that it
 12          calls for a legal conclusion from a lay witness.
 13                    But you can answer, if you know.
 14          A.      You're speaking of today?
 15      BY MR. HIRALDO:
 16          Q.      Yes, as you sit here today.
 17                    MR. MAGRUDER:   Same objection.
 18          A.      I just know that we're not reaching out to people
 19      that haven't given us their information that is
 20      requested to be reached out to.
 21      BY MR. HIRALDO:
 22          Q.      Do you know what kind of written disclosure must
 23      be signed by a consumer before they can be sent a
 24      prerecorded message on their cellular telephone?
 25                    MR. MAGRUDER:   Same objection.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 77 of 103 PageID 726



                                                                     Page 77

  1                    But you can answer, if you know.
  2          A.      I don't know the exact verbiage that it has to
  3      be.    Today, we just do not do it.
  4      BY MR. HIRALDO:
  5          Q.      Okay.   Have you spoken to anyone at any other
  6      dealership that has done ringless voicemail drops about
  7      this lawsuit?
  8          A.      No.
  9          Q.      The cell phone numbers that were in the Greenway
 10      customer list for service customers, were those all
 11      obtained at the point in which these individuals came in
 12      and requested to have service done on their vehicles?
 13                    MR. MAGRUDER:      Object to the form.
 14                    You can answer, if you know.
 15          A.      I don't know the answer to that.
 16      BY MR. HIRALDO:
 17          Q.      Okay.   Just give me five minutes.
 18                    MR. MAGRUDER:      Yeah, sure.
 19                    (Whereupon, a break was taken from 1:32 p.m.
 20          to 1:34 p.m.)
 21                    MR. HIRALDO:     I have no further questions
 22          Mr. Allen, for you today.
 23                    I am going to leave the deposition open.          I
 24          don't think we've received all responsive documents,
 25          based on testimony today, particularly with respect

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 78 of 103 PageID 727



                                                                        Page 78

  1          to emails and campaign information for the March
  2          drops.      So we can discuss that some more off record.
  3                    But if we get additional documents and -- it's
  4          not my intention -- it's not my intention to bring
  5          you back here again, but if there are documents that
  6          I need -- that I have questions about, we are going
  7          to reserve our right to do so.                Obviously, it's your
  8          right to object to that.
  9                    But that's all I have for today.
 10                    MR. MAGRUDER:      I do want to lodge an objection
 11          to the deposition remaining open, but agree to talk
 12          and see what we can work out off record.
 13                    MR. HIRALDO:     Okay.
 14                    MR. MAGRUDER:      I do just have very few
 15          follow-up questions.
 16                               CROSS-EXAMINATION
 17      BY MR. MAGRUDER:
 18          Q.      I believe that this is Exhibit 10 that I'm going
 19      to be referring to.
 20                  There's some email exchanges that plaintiff's
 21      counsel asked you about earlier, specifically Bates
 22      Number 746.       There's -- this is a list of information
 23      that it looks like BDC requested from you.                 And I
 24      believe your testimony was that you asked one of the
 25      employees to compile this information and create a list

                                      Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 79 of 103 PageID 728



                                                                          Page 79

  1      that was eventually transferred to BDC; is that correct?
  2          A.      That's one way that we do it.              I don't remember
  3      exactly how it was compiled for this.                   It would require
  4      some more research.
  5          Q.      Okay.    But -- but Mr. Specht asked you for work
  6      phones, cell phones, and home phones all specifically
  7      delineated, correct?
  8          A.      Right.
  9          Q.      Do you know if the phone numbers on the list that
 10      were ultimately transmitted to BDC from Greenway, which
 11      we've been generally talking about today -- I think
 12      we've been calling it the Greenway customer list or
 13      service list -- did that list contain numbers in
 14      addition to cell phone numbers?
 15          A.      It could.    Sometimes it only has one number.
 16      Sometimes it's only a home number.                 Sometimes it's only
 17      a work number.         I'm not sure what the percentage of cell
 18      phones would -- even what the availability of that would
 19      be.
 20          Q.      Do you know, can you deliver ringless voicemails
 21      to work phone numbers or home phone numbers, land lines?
 22          A.      No.
 23          Q.      So if --
 24          A.      It would be just a failed attempt.
 25          Q.      So if -- if BDC initiated a call to one of those

                                     Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 80 of 103 PageID 729



                                                                     Page 80

  1      phone numbers on any of the lists that we've been
  2      talking about and that's not a cell phone, that -- a
  3      message wouldn't have ended up being delivered to the
  4      customer, correct?
  5          A.      Correct.   Yes.
  6          Q.      When you said -- when we talked about follow-up
  7      campaigns for March, were those campaigns related to a
  8      different event at Greenway?
  9          A.      Yes.
 10          Q.      So was the -- the message that was delivered to
 11      whoever they were delivered to, if they were ringless
 12      voicemails used, was it the same message that we've been
 13      discussing at this deposition today?
 14          A.      No, it would be different.
 15          Q.      They were different scripts?
 16          A.      Yes.
 17          Q.      But you think that those were sent to the
 18      Greenway customer list still?
 19          A.      Correct.
 20          Q.      Do you know if they were sent to the same people
 21      that BDC sent messages to in the February campaign, if
 22      you will, that we've been discussing?
 23          A.      Yes, in our database.
 24          Q.      Right.   But what I mean is, you don't know
 25      exactly who -- which customers --

                                       Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 81 of 103 PageID 730



                                                                     Page 81

  1          A.      No.    No.
  2          Q.      -- from that database were contacted, right?
  3          A.      Right.
  4          Q.      So we don't know the numbers, but you paid for
  5      15,000.       Do you know that it's the same 15,000 for the
  6      subsequent campaigns?
  7          A.      I don't.
  8          Q.      Okay.    And do you -- you do have email
  9      communications related to those subsequent campaigns?
 10          A.      Yes.
 11          Q.      And they would show that they were different
 12      scripts, different messages, different marketing events,
 13      correct?
 14          A.      Yes.
 15                    MR. MAGRUDER:      I don't have any further
 16          questions.
 17                    MR. HIRALDO:     Same as before, etranscript.
 18                    MR. MAGRUDER:      Same order as yesterday.     And
 19          he'll read.
 20                    (Thereupon, the proceedings concluded at
 21          1:38 p.m.)
 22
 23
 24
 25

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 82 of 103 PageID 731



                                                                      Page 82

  1                             CERTIFICATE OF OATH
  2
  3      STATE OF FLORIDA:
  4      COUNTY OF ORANGE:
  5
  6          I, Jazzmin A. Musrati, RPR, CRR, Notary Public, State
  7      of Florida, do hereby certify that SHAUN ALLEN
  8      personally appeared before me on July 2, 2019, and was
  9      duly sworn and produced driver's license/I.D. as
 10      identification.
 11
 12                         Signed on July 17, 2019.
 13
 14
                                 <%20816,Signature%>
 15                         _______________________________
                            Jazzmin A. Musrati, RPR, CRR
 16                         Notary Public - State of Florida
                            My Commission No. FF984627
 17                         My Commission Expires:            April 21, 2020
 18
 19
 20
 21
 22
 23
 24
 25

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 83 of 103 PageID 732



                                                                     Page 83

  1                          CERTIFICATE OF REPORTER
  2      STATE OF FLORIDA:
  3      COUNTY OF ORANGE:
  4
  5          I, Jazzmin A. Musrati, RPR, CRR, Notary Public, State
  6      of Florida, certify that I was authorized to and did
  7      stenographically report the deposition of SHAUN ALLEN;
  8      that a review of the transcript was requested; and that
  9      the foregoing transcript, Page 1 through 85, is a true
 10      and accurate record of my stenographic notes.
 11          I further certify that I am not a relative, employee,
 12      or attorney, or counsel of any of the parties, nor am I
 13      a relative or employee of any of the parties' attorneys
 14      or counsel connected with the action, nor am I
 15      financially interested in the action.
 16
 17                         DATED:     July 17, 2019.
 18
 19
                                <%20816,Signature%>
 20                         __________________________________
                            Jazzmin A. Musrati, RPR, CRR
 21                         Registered Professional Reporter
                            Certified Realtime Reporter
 22
 23
 24
 25

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 84 of 103 PageID 733



                                                                        Page 84

  1                                 ERRATA SHEET
  2              DO NOT WRITE ON TRANSCRIPT-ENTER CHANGES HERE
  3                    IN RE:       PICTON V. GREENWAY
                       CASE NO:     6:19-CV-00196-GAP-DCI
  4                    DATE:        JULY 2, 2019
                       DEPONENT: SHAUN ALLEN
  5
  6      PAGE NO.      LINE NO.     CORRECTION & REASON
  7      _______       _______    _______________________________
  8      _______       _______    _______________________________
  9      _______       _______    _______________________________
 10      _______       _______    _______________________________
 11      _______       _______    _______________________________
 12      _______       _______    _______________________________
 13      _______       _______    _______________________________
 14      _______       _______    _______________________________
 15      _______       _______    _______________________________
 16      _______       _______    _______________________________
 17      _______       _______    _______________________________
 18      _______       _______    _______________________________
 19      _______       _______    _______________________________
 20      _______       _______    _______________________________
 21      _______       _______    _______________________________
 22      Under penalties of perjury, I declare that I have read
         the foregoing document and that the facts stated in it
 23      are true.”
 24
         ______________________________________________________
 25      DATE                                                 SHAUN ALLEN

                                   Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 85 of 103 PageID 734



                                                                     Page 85

  1      07/18/2019
  2      SHAUN ALLEN
         c/o G. BROCK MAGRUDER, III, Esq.
  3      Gray Robinson
         301 East Pine Street
  4      14th Floor
         Orlando, Florida 32801
  5      Brock.magruder@gray-robinson.com
  6      In Re: July 2, 2019, Deposition of SHAUN ALLEN
  7      Dear SHAUN ALLEN:
            This letter is to advise that the transcript for the
  8      above-referenced deposition has been completed and is
         available for review. Please contact Veritext at
  9      305.376.8800 to make arrangements for read and sign or
         sign below to waive review of this transcript.
 10
            It is suggested that the review of this transcript be
 11      completed within 30 days of your receipt of this letter,
         as considered reasonable under Federal Rules*; however,
 12      there is no Florida Statute to this regard.
 13         The original of this transcript has been forwarded to
         the ordering party and your errata, once received, will
 14      be forwarded to all ordering parties for inclusion in
         the transcript.
 15                                    Sincerely,
 16
                                  Jazzmin A. Musrati, RPR, CRR
 17                               Registered Professional Reporter
                                  Certified Realtime Reporter
 18
 19
 20      Waiver:
 21      I,______________, hereby waive the reading and signing
         of my deposition transcript.
 22
 23
         ________________________      ____________
 24      Deponent Signature            Date
 25      *Federal Civil Procedure Rule 30(e)/Florida Civil
         Procedure Rule 1.310(e)

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 86 of 103 PageID 735


    [& - 9]                                                                        Page 86

              &          2/21 67:8               25th 53:22                    5
     & 84:6              20 64:19                28 30:12 31:13        5 59:8
                         20,000 36:23 44:2         32:18 72:12         5,000 16:1 73:19
               0
                         20,001 72:5             283 50:15             5th 59:22
     00196 1:2 84:3      2002 6:13,15 12:7       287 50:16
     0041 72:2,3                                                                6
                           12:18                 28th 32:23 45:11
     02 12:10            2009 7:16                 45:20 46:15 48:12   6 49:23
     07/18/2019 85:1     2010 7:15                 48:19 49:4 53:24    605-5908 70:24
               1         2014 7:25               29 56:2,3             6:19 1:2 84:3
     1 15:22,22,24 53:11 2016 61:18              2nd 57:23 58:4                 7
       53:15 83:9        2017 61:15                        3           7 50:15
     1.310 85:25         2018 13:3 14:21                               704-2962 20:11
                                                 3,800 59:23
     10 5:19 56:23 78:18   19:15 21:21 22:5                            741 50:17
                                                 30 85:11,25
     10,000 16:1           23:13 25:3,15                               742 52:6
                                                 301 1:16 2:12 85:3
     11 68:7,8             27:16 28:4,11                               743 52:6
                                                 305.376.8800 85:9
     11:57 1:14 4:4        30:12 31:13,13                              744 56:24 57:1
                                                 32801 1:16 2:13
     12 5:19,19 19:12      33:1 42:20 47:18                            746 58:11 78:22
                                                   85:4
       69:24,24            52:14,17 57:9 61:4                          747 59:21
                                                 32817 6:8
     1200 2:7              61:24 62:8,14                               78 3:4
                                                 33131 2:8
     12:54 56:19           63:10,13,19 64:9                            786.496.4469 2:9
                                                 33301 2:4
     13 71:14              64:14,20 65:1,23                            792 65:22
                                                 35,000 36:25
     14 72:2               72:12 73:14                                 793 66:1
                                                 37 53:11
     1400 2:3            2019 1:13 82:8,12                             794 66:24
                                                 375 50:16
     14th 1:16 2:12 85:4   83:17 84:4 85:6                             796 67:7
                                                 38 49:24
     15,000 22:10,11     2020   82:17
                                                 3:53 65:24                     8
       23:2 54:18 63:20  20816 82:14 83:19
                         21 19:15 22:5 23:13               4           8 5:19 52:6
       81:5,5
                           25:3,15 32:18         4 3:3 55:17           801 67:17
     17 6:12 82:12 83:17
                           42:19 48:16 65:23     4,000 59:25           809 56:24
     1950 2:8
                           82:17                 401 2:3               82 3:5
     1998 12:10
                         2123 71:15              407 20:11 70:24       83 3:5
     1:00 56:20
                         2124 71:15              407.204.3100 2:13     84 3:6
     1:32 77:19
                         2179 71:16              43 49:24              85 3:6 83:9
     1:34 77:20
                         21st 32:23 45:11,20     44 19:13,14,17,21     852 69:25 70:1
     1:38 1:14 81:21
                           45:24 46:7 48:6,8,9     32:7                853 70:2
     1st 58:4
                           53:23 66:2,6          449 72:4              860 70:2,2
               2                                                       861 70:8
                         22 57:9                 46 30:10
     2 1:13 15:23 19:1   22nd 53:17,21           47 30:10 31:16 32:7   862 69:25
       30:10 82:8 84:4   23rd 67:18                                             9
       85:6              24 70:9                                       9 53:10
     2,000 22:13 59:24

                                    Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 87 of 103 PageID 736


    [9001 - bdc]                                                                       Page 87

     9001 37:12            ago 5:18,19 21:12       appears 56:4 66:1      automated 52:11
     9051 6:8              agree 78:11               66:25                availability 79:18
     954.400.4713 2:4      agreed 3:16 60:11       appointment 71:10      available 9:5 22:21
               a           agreement 42:4          appointments             25:23 39:19 58:23
                             47:4,5                  33:22 34:4 59:9,10     85:8
     a.m. 1:14 4:4
                           alert 17:8                59:15,20 67:7,12     avenue 2:7
     access 38:25 39:6
                           alerted 29:23             67:14,19,22,25       aware 13:4 15:6
       43:16
                           alesia 65:20            apprised 17:1            17:3 18:2 19:5
     accounting 54:13
                           allegation 19:15        approval 18:8,13         27:17 50:12 75:7
       54:14
                           allen 1:12 3:2 4:12       20:1 54:10 75:10     awareness 9:4,6
     accounts 65:21
                             4:19 5:2 34:15 50:2     75:12,13,16,23         25:23 26:8 31:20
     accuracy 44:8
                             56:22 77:22 82:7      approve 19:25 67:3               b
     accurate 21:18
                             83:7 84:4,25 85:2,6   approximately
       83:10                                                              b 1:9 3:8
                             85:7                    6:13
     acronym 39:3                                                         back 10:5 23:20
                           allow 20:7              april 82:17
     act 27:12                                                              29:3 30:9 33:22
                           amount 15:18,20         arrangements 85:9
     action 5:3 83:14,15                                                    34:14 41:3 66:18
                             44:7 47:23 63:23      asked 37:21 75:4
     actual 44:25 66:25                                                     66:20 70:17 78:5
                             73:15                   78:21,24 79:5
       75:13                                                              background 12:17
                           answer 9:11 11:20       asking 66:21 70:13
     addition 33:25 43:9                                                  ball 63:4
                             17:5 20:22,23         assigned 26:1
       79:14                                                              base 68:21
                             21:16 28:15 31:19     associate 58:21
     additional 33:8                                                      based 11:18 15:19
                             32:11 34:18,21        assume 11:1 17:5
       49:2 55:18 78:3                                                      21:10,11 37:21
                             38:23 41:4,5 42:24      41:4 67:5
     address 6:7,9 35:6                                                     44:6,21 77:25
                             46:17 49:19 51:19     assuming 66:20
       37:11 40:1,7,24                                                    basically 33:8
                             52:1 62:17,23 66:9    attached 57:12
       58:12                                                              bates 53:11,12,15
                             68:19 69:12 72:14       65:24 69:17 71:21
     addresses 33:11                                                        55:17 56:2,3,24
                             74:14,20 76:13          76:2
       41:24 58:15                                                          57:1 58:11 69:25
                             77:1,14,15            attachment 67:9,11
     advertise 9:5 56:13                                                    71:15 72:2 78:21
                           answered 26:13          attempt 79:24
     advertisement 16:9                                                   bdc 11:1,2 13:13,16
                             29:4                  attempted 22:4,15
       16:9,12                                                              13:23 14:19 16:15
                           answering 20:14         attorney 19:10
     advertising 15:16                                                      17:2,10,13,18,24
                             29:8,9                  35:1 83:12
       15:22 16:5 28:7                                                      18:5,11,19,22
                           anticipate 5:24         attorneys 10:10,18
     advise 85:7                                                            21:13,21 22:4
                           anybody 29:6,20           11:13 83:13
     advising 18:4                                                          23:23 24:9 29:18
                             64:24                 audio 65:25 66:25
     affirm 4:7                                                             32:20 34:1 35:9
                           anymore 52:25             67:3
     affirmed 4:13                                                          42:8,14 43:23
                           appear 70:1             authorize 42:17
     afternoon 4:17                                                         44:17,19 46:13
                           appeared 82:8             54:13 72:17
     agents 67:13                                                           47:12,20 53:16
                           appearing 2:5,10        authorized 31:2,4
     agner 28:1,10                                                          57:7 59:6,9 62:3,20
                             2:14                    83:6
       52:19,22                                                             63:8,10,12 67:7
                                                                            68:12,16,25 70:4
                                      Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 88 of 103 PageID 737


    [bdc - consists]                                                                  Page 88

       72:10 73:13 74:2,6   calendar 25:14         certificate 3:5,5      communications
       74:23 75:15,18       call 4:20 14:1 29:3      82:1 83:1              10:8,11 14:22 15:2
       78:23 79:1,10,25       32:3 34:3 44:8,22    certified 1:19 83:21     34:22 81:9
       80:21                  45:6,15 67:12          85:17                companies 15:14
     began 4:3                70:13 71:1 76:9      certify 82:7 83:6,11   company 11:3 20:2
     behalf 1:4 2:5,10        79:25                cetera 41:1              27:4 58:19 61:22
       2:14 16:16 20:23     callback 71:1          changed 8:20           compile 37:2 78:25
       21:14,21 32:20       callbacks 61:23        changes 8:20 21:2      compiled 79:3
       61:14,17 63:12         70:23                  21:3 31:7 84:2       complaining 56:10
       74:6                 called 4:22,23 24:4    choice 27:6            complaint 19:6
     believe 21:25 23:19      26:20 57:17 58:9,9   chrysler 1:8,9 5:4,8     30:9 32:7 56:3
       26:24 33:13 43:14      69:2 71:9 72:22        6:10 13:9,23 14:3    completed 85:8,11
       44:3 62:24 63:7        73:8                   14:12,19 15:6        composite 49:23
       70:16,20 73:3        calling 26:6 33:22       17:19 24:4 68:21     computer 39:6
       78:18,24               44:12 79:12          chuck 27:24 28:1         72:20,24,25
     bet 29:16              calls 29:8,9 31:18     civil 85:25,25         concluded 81:20
     better 22:23             34:4 61:5 67:23      class 5:3              conclusion 26:6
     bishop 10:20 29:6        68:17 70:4 76:12     classes 12:21            31:18 76:12
       29:17                campaign 13:16         clearly 62:24          conduct 61:25
     bishop's 28:21           16:15 34:10 42:19    client 30:11           conducted 21:13
     bit 18:18 23:20          43:17 45:16,24       clifton 1:3              76:5
     boulevard 2:3            47:8 53:17,24 62:9   closely 35:14          confident 14:6
     box 34:25 35:2           62:10 64:10 65:3     coffino 14:6,9,10      confirming 59:10
     break 6:4 56:15,18       76:4 78:1 80:21        17:23                confused 44:11
       56:19 77:19          campaigns 8:25         coffino's 14:15        connected 83:14
     brickell 2:7             15:7 17:2,9,18       collected 39:22,24     connection 34:1
     brief 12:5               21:13 29:18 45:8     collection 55:19         60:25
     bring 78:4               45:13 47:24 54:2     college 12:8,9,14      conquest 43:16,20
     broad 9:1                63:14 65:5 80:7,7    colonial 6:8 37:12       43:23,25 44:12,20
     brock 2:11 85:2          81:6,9               column 51:3,8            45:5 48:5,6,13,14
     brock.magruder         car 7:9,10             combination 27:25        48:19 49:3 50:5
       2:14 85:5            case 1:2 84:3          come 9:8,12,16           63:22 72:8,11,18
     building 37:10         cast 70:11               19:8 24:6,20 31:24     73:11
     business 6:6 13:18     cell 40:3 43:6 51:15     32:4,8 69:14 71:12   consider 25:25
       21:23 38:17 42:8       51:22 63:25 77:9       73:2                   26:4 31:15
       58:21 74:1,4           79:6,14,17 80:2      coming 61:23           considered 85:11
     buying 32:12           cellular 43:2 76:9     commission 82:16       consisted 35:18
               c              76:24                  82:17                consistently 8:21
                            center 34:3            common 5:25            consisting 49:24
     c 2:1 3:1 4:1 14:9
                            certain 15:18,20         13:20                consists 56:23
       85:2
                              41:10

                                      Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 89 of 103 PageID 738


    [consultant - discussed]                                                              Page 89

     consultant 6:17,18          59:3 60:2 62:8,15       55:3,8 60:16 61:6    delivered 80:3,10
     consumer 9:3                62:21 66:3 67:1         71:1,8 74:11 77:10     80:11
       27:12 29:1 76:8,23        69:19 71:11 73:7        80:25                delivery 9:15
     consumers 8:19 9:8          74:18 79:1,7 80:4,5   cv 1:2 84:3            demers 37:5,7,8,13
       31:24 32:8                80:19 81:13                     d              37:19 38:1 41:6,14
     contact 13:13             correction 84:6                                  59:7
                                                       d 1:9 4:1 37:7
       14:19 23:22 24:1        cost 13:17 16:21                               department 8:10
                                                       database 41:3
       24:23 28:22 29:1          22:25 73:16,19                               depo 10:21
                                                         63:21 64:21 80:23
       32:3,14 60:17 61:3      counsel 3:17 10:12                             deponent 3:17 84:4
                                                         81:2
       61:22 67:10 85:8          78:21 83:12,14                                 85:24
                                                       databases 38:18
     contacted 81:2            county 82:4 83:3                               deposition 1:12
                                                       date 1:13 23:18
     contacts 55:20            court 1:1                                        3:18 5:11,14 10:7
                                                         44:6 51:8,11 53:18
     contain 79:13             coverage 9:1                                     10:18 11:5,6,16
                                                         67:6,9 72:18 84:4
     content 18:8              create 13:18 78:25                               77:23 78:11 80:13
                                                         84:25 85:24
     continues 74:4            created 63:4                                     83:7 85:6,8,21
                                                       dated 59:22 65:23
     continuous 63:8           creating 73:20                                 dial 71:20
                                                         70:9 83:17
     contract 62:24            creative 18:13,14                              dialed 75:1
                                                       dates 24:17,17 33:5
     contracted 22:10          crm 59:9,13,14,20                              difference 23:1
                                                         46:18 51:13 53:21
     contribute 16:14          cross 3:4 78:16                                different 15:13
                                                       day 25:11,18 58:5
     conversation 18:1         crossed 33:12                                    22:6 32:17 38:9
                                                         58:20
       27:3 34:19 43:8         crr 1:18 82:6,15                                 43:11 72:5 80:8,14
                                                       days 9:14 19:14
       52:25                     83:5,20 85:16                                  80:15 81:11,12,12
                                                         24:24 85:11
     conversations 14:6        crrt 51:4 73:3                                 digital 8:23
                                                       dci 1:2 84:3
     copies 76:1               current 59:14                                  direct 3:3 4:15 8:24
                                                       deal 38:24
     copy 66:15                currently 55:10                                  17:16 25:9 34:5,6
                                                       dealership 6:10 9:9
     core 44:21                  59:25                                          41:25 69:3
                                                         9:13,16 15:17 20:4
     corner 53:13              customer 39:17,22                              directive 28:18
                                                         20:13 24:7,8,12,21
     corporate 27:19,23          39:24 42:21 44:5,5                           directly 15:7 54:11
                                                         25:2 31:24 33:16
       27:25 36:2 37:3,4,9       45:6 46:7,15,23                              director 7:9,11
                                                         77:6
       37:11                     48:3,10,16,20                                disclosing 34:21
                                                       dealerships 17:19
     correct 8:14 9:24           49:17 50:20,22                               disclosure 65:16,18
                                                         53:3 69:4
       10:1,2,3,14 12:15         55:7,11 59:19                                  76:22
                                                       dear 85:7
       13:14 14:11,13,17         64:22 68:21 73:5,6                           discontinue 28:12
                                                       declare 84:22
       21:14 23:10 25:4,6        77:10 79:12 80:4                             discounts 32:13
                                                       dedupe 72:23
       27:10 28:8 33:15          80:18                                        discovery 34:16
                                                       defendant 1:10
       34:23 35:16,17,19       customers 24:22,24                               56:4 69:15 72:21
                                                         2:14
       35:22 36:4 37:24          26:17 32:1 35:15                             discuss 43:5 52:21
                                                       definitely 14:1,4,25
       39:14,18 40:15            35:24 38:15,15,19                              53:1 78:2
                                                         30:24
       41:16,17 42:7,12          38:22 39:9 40:10                             discussed 45:8
                                                       delineated 79:7
       44:17 45:9,12,16          40:11,14,18,19,20                              52:21 70:3
                                                       deliver 63:20 79:20
       48:17 54:2 57:10          50:11 51:13,17,24

                                          Veritext Legal Solutions
     800-726-7007                                                                    305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 90 of 103 PageID 739


    [discussing - february]                                                               Page 90

     discussing 42:22           64:13,16,19 67:15     employee 36:1 37:3     exchanges 78:20
       43:10 74:10 75:19        68:1 71:4 72:12         37:4 83:11,13        executed 16:15
       80:13,22                 73:13 77:6 78:2       employees 10:11        exhibit 19:1 30:10
     discussion 52:23         duly 4:13 82:9            26:14 27:25 78:25      49:23,23 50:15
     disposition 22:15                  e             employment 12:6          52:6 53:9,10 56:23
       74:23                                          ended 80:3               68:7,8 69:24 71:14
                              e 2:1,1 3:1,8 4:1,1
     district 1:1,1 14:5                              engaged 53:5             72:2 78:18
                                4:19 37:7,7,7 85:25
       14:15                                          engages 9:2,8          expect 21:5
                                85:25
     division 1:2                                     engaging 15:6          expected 33:13
                              earlier 4:23 10:8
     dms 38:12,13,18,21                               enter 84:2             experienced 42:3
                                42:11 57:2,15 63:3
       39:2,8 40:13 41:15                             entities 56:6          expertise 30:25
                                65:5 78:21
       51:16,23                                       entity 5:8               42:4 64:4
                              early 45:21 46:24
     document 19:2                                    equal 15:20            expires 82:17
                                47:18 48:24 61:4
       47:10 50:3,15,18                               errata 3:6 84:1        extent 26:5 31:17
                              earn 15:21 16:3
       52:7 53:9 54:23                                  85:13                  34:17,20 76:11
                              east 1:16 2:3,12 6:8
       57:15,17 68:7,9                                especially 22:24                 f
                                37:12 85:3
       69:10 84:22                                    esq 85:2
                              education 12:5                                 f 6:24 7:2 14:9,9
     documentation                                    esquire 2:2,6,11
                              effect 55:15                                   fact 17:9 23:23
       16:22 55:2,6                                   established 62:7
                              effort 43:15                                     38:3 52:24 55:8
     documents 11:15                                  estimate 7:13
                              either 10:9 14:20                                59:5 76:5
       34:16 35:14 49:24                              et 41:1
                                14:23 17:25 35:18                            facts 84:22
       57:19 77:24 78:3,5                             etranscript 81:17
                                58:3,8,8,9 68:25                             failed 79:24
     dodge 1:8,9 5:4,8                                event 24:15,16,17
                                75:25                                        fair 30:8
     doing 5:22 17:14                                   25:5,7,10,19,21,21
                              elead 38:7 59:13,14                            fall 8:12
       17:18 19:13 33:13                                28:25 33:7,17 80:8
                              electronic 60:11                               falsify 28:24,25
       49:13 61:23 64:17                              events 18:13 24:13
                                75:24                                        familiar 55:2 56:7
     dollars 23:4                                       24:21 81:12
                              email 8:25 13:24                                 73:9
     downloaded 41:18                                 eventually 79:1
                                14:1 34:25 35:2,6,7                          far 25:1 41:3 48:5
     drive 6:8 37:12                                  everybody 39:16
                                36:3 37:16,18,19                               63:17
     driver's 82:9                                    exact 7:12 36:22
                                37:20,22 40:7 57:6                           fca 13:9 14:10,11
     drop 47:18,25 48:2                                 41:4 46:18 47:8,23
                                57:12,22,25 58:2,6                             14:12 15:17 16:7
       48:9,12 55:11 66:6                               73:15 77:2
                                58:7,10,12,15,18                               16:12,14,23 17:1,8
       74:24                                          exactly 38:23 39:21
                                58:19 59:8,9,22                                17:15 18:3,9,13,19
     dropbox 36:5                                       41:9 45:23 73:4
                                65:23 66:20 67:18                              23:3 27:1,8,20
     dropped 63:3                                       79:3 80:25
                                69:16 70:8,21                                  28:19 29:23 42:6
     drops 45:14,15,16                                examination 3:3,4
                                71:17 78:20 81:8                               57:5 60:22 61:3
       45:20 47:20 48:6                                 4:15 78:16
                              emailing 66:15                                   68:22 75:10,16,23
       49:16 53:5 56:13                               examined 4:13
                              emails 18:3 35:10                                76:3
       60:15,19 61:25                                 example 8:22,22,23
                                58:20 67:7 78:1                              fcapap.com 54:8
       62:7,14,21 63:9,10                               16:2 69:6
                              employed 14:24                                 february 13:2
       63:12,15,19 64:5,9
                                                                               14:20 19:15 21:22
                                         Veritext Legal Solutions
     800-726-7007                                                                    305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 91 of 103 PageID 740


    [february - guys]                                                                     Page 91

        21:24 22:5 23:13     florida 1:1,16 2:4,8              g             greenway 1:8,9 5:4
        25:3,15 30:12          2:13 82:3,7,16 83:2   g 2:11 4:1 85:2           5:7,8,13 6:10,11,15
        31:13,13 32:18,23      83:6 85:4,12,25       game 57:19                8:3,9,18 9:2,8,18
        42:19 45:11,11,20    flyer 15:12 16:6,10     gap 1:2 84:3              9:19 10:12 12:7,13
        46:7,15 47:11 48:6     42:10                 gdc 72:22                 12:16,18,22 16:16
        48:9,12,16,19 49:6   follow 78:15 80:6       general 7:19,21,24        18:4 19:7 21:14,21
        49:8 53:17,21,23     followed 20:20            8:2,5 15:17             23:14 26:13,23
        53:24 57:9,9,23        31:8                  generally 11:8            27:21,22 28:3
        58:4,4 59:22 61:4    following 28:7 66:1       79:11                   29:20,23,25 31:5
        62:8,9,14,21 63:10     67:6,9 70:21 72:4     generated 67:8,19         32:9,20 35:15,19
        63:19 65:23 66:2,6   follows 4:14 66:24        67:22 68:1 70:4         35:22 36:1 39:9,23
        67:18 70:9 72:12     ford 37:10              getting 26:18 44:11       43:23 44:5,19 45:6
        73:18 75:20 80:21    foregoing 83:9          give 4:8 5:24 6:3,6       46:7,14,23 47:12
     federal 85:11,25          84:22                   7:13 10:7 12:5          48:3,10,16,19
     fedex'd 75:25 76:1      forget 4:24               28:22,24 32:1,14        49:17,24 50:10,15
     feel 34:22 72:24        form 9:10 20:21           40:11,16 43:18          50:20,22 51:12,16
     felt 33:14                21:15 23:6 28:14        49:10 69:4 77:17        51:23 52:6 53:5,10
     ff984627 82:16            30:5 31:9,25 32:10    given 76:19               55:3 56:4,5,12,24
     fiat 13:23 14:3,12        42:23 45:17,22        gives 70:10               58:15 61:14,18,24
        14:19 15:6 17:19       46:8,16 48:22 49:9    giving 29:2 69:5          63:12 64:22 65:1,7
     fields 41:10              49:18 51:18 62:11     gmail.com 58:13           68:12,16 69:12,15
     file 36:2,5 72:20         62:16 66:8 68:18      go 12:9,11 18:17          71:6,10 72:9,21
     filed 5:4 56:5            69:20 70:6 72:13        25:11 39:8 40:13        73:13 74:1,4,6
     files 65:25               74:13,19 77:13          41:3 54:11              75:14 77:9 79:10
     final 75:13             fort 2:4                goals 9:7                 79:12 80:8,18 84:3
     finance 7:1             forward 37:25,25        going 5:22,25 7:14      greenway's 20:7
     financially 83:15       forwarded 37:20           7:15 17:9 18:2,4,25     41:22 46:5,13
     fine 49:13                41:9 85:13,14           29:12 43:6,18 44:2      58:18
     finish 5:23 49:10       found 69:1,2              49:22 52:5 53:9       greenwaydodge.c...
     first 4:13 12:25        four 7:7,18 21:13         56:22 62:20 63:20       65:15
        13:4 19:4,7 21:22      47:24 62:5              63:21 71:14 77:23     greenwaydodge.c...
        21:24 23:14 24:11    frame 61:12               78:6,18                 65:14
        25:1,2 26:25 27:15   free 34:22 72:24        good 4:17 27:4          greenwaydodgen...
        33:7,17,17 39:24     friday 24:18 25:10        28:22 33:15 43:16       72:23
        40:22 45:12 48:7,9   front 53:19               49:2 56:16 68:4       greet 24:22
        53:15 56:25 58:5     ftp 36:6,8 41:15          73:17                 gsm 7:22 8:13,16
        61:8                 further 16:19           gotcha 53:14              26:2
     five 8:3 77:17            77:21 81:15 83:11     gotten 24:3             guess 71:24
     flip 19:12 72:25                                grade 30:6              guys 27:5 38:25
     floor 1:16 2:12 85:4                            gray 1:15 2:11,14
                                                       85:3,5
                                        Veritext Legal Solutions
     800-726-7007                                                                    305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 92 of 103 PageID 741


    [h - know]                                                                          Page 92

               h            hope 20:23                39:21,23 40:17,20    jazzmin 1:18 82:6
     h 3:8 4:19             hopes 13:18               41:14 44:9 51:1,12     82:15 83:5,20
     hand 4:5 18:25         house 10:9                57:13 59:2,5 60:17     85:16
       49:22 52:5 53:13     houses 38:14              65:6,13 68:13        jean 37:5 39:11
       56:22                huh 44:14 46:2            69:16,21 76:19         50:25 59:7 73:5
     handled 21:8,8            55:21 58:22,25         78:1,22,25           jeep 1:8,9 5:4,8
       46:3,3                  59:16                initial 24:1             6:10
     hands 51:2             hundreds 58:19          initiated 28:9,13      johnson 56:5,10
     happened 24:2,5                   i              79:25                july 1:13 27:16
     happens 9:14                                   inquiries 61:6           28:4,11 52:13 53:6
                            i.d. 82:9
     hard 76:1                                      instructed 20:18,19      82:8,12 83:17 84:4
                            idea 42:3 45:4
     harder 59:1                                      35:1                   85:6
                               51:20 52:2
     he'll 81:19                                    instruction 41:22      june 27:16 28:3,11
                            identification
     head 45:10                                       46:5                   52:13 53:6 55:15
                               82:10
     heard 12:2,3                                   instructions 10:7      justin 10:22 11:1
                            identified 20:10
     held 8:16                                        11:18 20:20 31:8       21:8 24:13 33:7,13
                               36:20
     help 32:14 43:18                               insurance 7:1            41:9 43:15 46:3
                            ignacio 2:6
     hey 29:25                                      intended 63:8            50:25
                            iii 2:11 85:2
     hiraldo 2:2,2,6 3:3                            intention 78:4,4       justin's 35:6,7
                            ijh 2:7
       4:16,22 5:1,2 9:17                           interest 29:5 69:5       41:24
                            ijhiraldo 2:9
       11:22 21:1,6,19                              interested 26:17                 k
                            ijhlaw.com 2:9
       23:8 26:9 28:17                                32:2,12 33:21
                            incentive 9:4 15:18                            keep 5:10 51:12
       30:7 31:11,22 32:5                             59:19 83:15
                               15:18                                         59:1
       32:16 34:24 43:1                             internally 7:22
                            incentives 32:14                               kind 15:11 22:14
       45:19 46:1,10,21                             internet 59:9 65:9
                            incidents 26:19                                  24:23 49:4 76:22
       48:23 49:12,21                                 65:12
                            include 20:15                                  knew 4:23 17:14,15
       51:21 52:3 56:21                             introduced 13:8
                               39:24                                         17:17 46:19
       62:12,19 63:1                                  17:13 23:21
                            included 71:3                                  know 6:2,4 7:12
       66:12 68:23 69:23                            introducing 17:17
                            inclusion 85:14                                  11:25 12:23 15:1,8
       70:7 72:16 74:16                             introduction 13:6
                            income 73:9                                      15:12 17:21 18:1
       74:22 76:15,21                                 17:25
                            incorrect 28:24                                  18:24 20:24 21:7,8
       77:4,16,21 78:13                             inventory 8:7
                               30:21                                         21:17 22:3,4,9,9,20
       81:17                                        invoice 47:11,12,16
                            individually 1:4                                 22:22 23:1 25:12
     hiraldolaw.com                                   53:16,18,23 54:1,5
                            individuals 14:24                                25:13,20 26:20
       2:5                                            54:11,17 73:19,21
                               35:18,21 36:13,20                             27:11 28:7,13,18
     history 12:5,6                                   75:11,16,18,22
                               39:20 42:21 43:11                             28:20 29:2,4 30:3,4
     hold 6:18 7:2,6,14                             involved 29:17,21
                               46:6,14,23 48:2                               31:12 32:21,22,24
       7:17                    65:7,12 67:20 72:5             j              32:25 33:4,23
     home 40:1,5,24            77:11                j 2:6 37:7               36:11,22 38:5
       43:6 50:7,10 63:25   information 28:25       january 13:2 14:20       39:21 41:4,5 43:2,9
       79:6,16,21              34:18 37:23 39:19      21:21 22:1             43:13,17,25 44:19
                                       Veritext Legal Solutions
     800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 93 of 103 PageID 742


    [know - markets]                                                                      Page 93

       44:21 45:2,23 46:5    leads 59:17 60:10        little 18:18 23:20       73:20 76:1
       46:18 47:17,23           61:6,23 68:11,16      live 34:3 67:12,22      mailers 18:15
       48:5 50:5,13,21          68:17 70:3 73:3          68:17 70:4           mailing 49:7
       51:1,2,6,7,10,15,22   learn 12:25 27:15        locate 34:15            maintain 50:10
       52:1,12 54:4,23          61:8                  located 6:9 35:10       making 34:3 68:17
       55:8,10,10,14,16      learned 26:25 61:2          37:8                 management 8:7
       55:24 56:9 58:8       leave 77:23              lodge 78:10             manager 7:1,5,20
       60:6 61:12 62:18      legal 26:6 31:18         log 22:15 74:23          7:21,24 8:2,6 14:15
       62:23 63:11,16,16        76:12                 logic 44:22,22           28:23 59:9 71:2
       63:22,23,24,24        letter 3:6 85:7,11       long 5:18 6:11,18       manager's 29:3
       64:15 68:5,6 69:8     license 82:9                7:2,6,17 65:18       managers 20:13
       69:10,12,12,18,21     line 70:9 84:6           look 24:24 35:3,5,7     manny 4:20
       71:18,22,25 72:1,6    lines 79:21                 35:13 47:3 61:10     manuel 2:2 5:2
       72:8,9 73:3,11,12     list 35:15,18,24            66:24 67:7 71:12     manufacturer
       73:15,15 76:13,18        36:17,18,21 37:2      looked 11:18 32:17       13:10,12,21 14:24
       76:22 77:1,2,14,15       37:14 38:3 39:9,16    looking 25:14 35:7       15:1 53:2 57:3,16
       79:9,20 80:20,24         40:11,16 41:18,23        53:20 56:25 61:21     58:7
       81:4,5                   41:24 42:22 43:9      looks 67:8 78:23        march 33:1,7 45:12
     knowledge 39:1             43:11,16,20,23        lot 9:14 59:1            45:21 46:22,24
     knowledgeable              44:1,5,13,17,20                  m             47:4,5,13,18,25
       26:19 29:5               45:5,6 46:7,15,19                              48:24,24,25 49:4
                                                      m 37:7
     known 17:25                46:23 48:3,5,6,10                              49:16 54:1,5 61:24
                                                      m1044691a 73:8
                l               48:13,15,16,19,20                              63:13 64:6,9 70:23
                                                      magruder 2:11 3:4
                                49:1,3,17 50:5,20                              71:4 73:14,21 78:1
     l 3:15 4:19,19                                      4:20 9:10 11:17
                                50:22 59:2 63:22                               80:7
     lack 22:23                                          20:21 21:4,15 23:6
                                64:22 67:20,25                                marked 3:9 18:25
     land 79:21                                          26:5 28:14 30:5
                                68:11,21,25 69:3                               49:23 52:6 53:10
     language 55:22,24                                   31:9,17,25 32:10
                                69:14 71:20,21,22                              56:23 68:8 69:24
     large 44:7                                          34:17 42:23 45:17
                                72:2,4,6,7,8,9,11                              71:15
     las 2:3                                             45:22 46:8,16
                                72:18 73:2,4,5,6,8                            market 50:7,10
     lauderdale 2:4                                      48:22 49:9,18
                                73:11 74:25 77:10                              69:6
     launch 57:19                                        51:18,25 56:17
                                78:22,25 79:9,12                              marketing 8:8,9,12
     law 2:7                                             62:11,16,22 66:8
                                79:13,13 80:18                                 8:15,23 9:1,2,7
     laws 28:7                                           68:18 69:20 70:6
                             listed 15:2                                       11:3 12:17 13:16
     lawsuit 11:7,12                                     72:13 74:13,19
                             listen 20:24 74:11                                13:21 15:3,13
       19:8 29:23 34:16                                  76:11,17,25 77:13
                                74:18                                          18:12 20:2 23:4,5
       56:4,7,10 77:7                                    77:18 78:10,14,17
                             listening 62:6                                    26:1,4 28:8 31:16
     lawyers 34:19                                       81:15,18 85:2
                             listing 15:15                                     34:9,12 42:5 52:25
     lay 76:12                                        mail 8:24 17:16
                             lists 36:12,15,16                                 76:9 81:12
     lead 60:11 65:9                                     23:7,9 24:17 25:9
                                44:8 69:4 70:1 73:9                           markets 8:19
     leading 12:6                                        33:12 34:5,6 41:25
                                80:1
                                                         43:15 69:3 73:16
                                        Veritext Legal Solutions
     800-726-7007                                                                    305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 94 of 103 PageID 743


    [material - okay]                                                                  Page 94

     material 16:12        mhiraldo 2:5            never 50:4 52:25         76:11 77:13 78:8
     math 60:6             miami 2:8                 73:6                 objection 11:17
     matt 10:20 28:21      michael 14:9            new 7:9,10 9:21,22       21:4 51:25 62:22
      29:6                 middle 1:1              night 67:19              76:17,25 78:10
     mcwhite 65:20         middleton 12:12         nods 45:10             obtained 65:7
     mean 6:25 8:25        mike 14:5,10,15         notary 82:6,16 83:5      77:11
      24:16 52:15 54:8     mike's 14:8             noted 16:11            obtaining 72:11
      54:25 59:12,13       mind 56:17              notes 83:10            obviously 9:12
      68:24 70:25 80:24    minutes 77:17           notice 52:10             12:21 13:18 17:17
     meaning 57:19         missing 68:14           notification 24:23       78:7
     means 14:12 54:19     mistake 33:7,10           27:19,23             occur 60:15,16
     media 74:8              43:14,19 49:5         notify 59:19             64:11
     memory 24:13 33:6     mistakes 73:17          number 19:18           occurred 64:13
      33:11 48:25 52:13    monday 70:10              20:10,11,13,16       occurrence 13:20
      52:23 73:16,18       money 9:19 22:25          21:18 22:9 24:3      offer 32:3
     mention 42:11           49:2                    26:12,20 29:3        offered 16:21
      44:21                money's 22:23             36:22 53:13 59:8     offers 24:25 25:23
     mentioned 14:23       month 8:21 57:20          65:11 67:10 70:11      26:18 33:21
      15:9 16:6,8,10         58:3,5 74:3,7           70:22 71:1,3,6,9     office 37:11
      25:22 26:12 42:11    monthly 15:12             78:22 79:15,16,17    offices 37:9
      57:2,15                57:18 69:4            numbers 15:25          official 20:1
     mentioning 65:6       months 6:20 7:3           22:8 31:13 41:23     officially 7:18
     message 9:3 19:16     moved 12:15               43:3,6,7 51:16,22    oh 36:15 53:21
      19:20,23 20:8,11     musrati 1:18 82:6         63:25,25 65:8          54:21
      20:16,19 21:3,7,20     82:15 83:5,20           67:21 77:9 79:9,13   okay 6:6,21 7:8,13
      23:14 25:11,18,22      85:16                   79:14,21,21 80:1       7:17,19 10:17,20
      25:25 26:4,13,21               n               81:4                   12:9,11,20,23
      28:21 29:10,13                                          o             13:12,23 15:16
                           n 2:1 3:1,1,15 4:1
      30:11,13,15,19                                                        16:4,6 19:7,12
                             4:19,19 14:9 37:7     o 3:1,15 4:1 14:9,9
      31:1,15,23 33:18                                                      20:10 21:20 22:3
                           name 4:18 5:2,10          85:2
      42:20 66:2,25                                                         22:12 23:13,20
                             12:2 14:8 20:7 25:7   oath 3:5 82:1
      70:14 74:12,18                                                        24:6 27:8,11,17
                             28:21 29:3,6,12       object 9:10 20:21
      76:24 80:3,10,12                                                      28:9,18 30:15 31:1
                             31:2,5 37:6 39:24       21:15 23:6 26:5
     messages 18:9,20                                                       31:15 33:3 34:9
                             40:22 60:21 67:9        28:14 30:5 31:9,17
      22:1,3,4,7 31:12                                                      35:13 36:12,23,25
                           names 33:11 65:7          31:25 32:10 34:17
      32:6,8,17,19,22,25                                                    38:16,21 39:23
                             67:20                   42:23 45:17,22
      33:25 43:6 45:3                                                       41:6,21 42:1,6,19
                           need 6:4 47:2,3           46:8,16 48:22 49:9
      52:11 56:9,12                                                         49:22 50:15 51:15
                             69:21 78:6              49:11,18 51:18
      65:16 66:7 74:11                                                      54:16 55:6 56:15
                           needed 37:23              62:11,16 66:8
      80:21 81:12                                                           58:6,10 59:2,21
                           negotiating 60:4          68:18 69:20 70:6
                                                                            60:22 61:1 63:6,9
                                                     72:13 74:13,19
                                      Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 95 of 103 PageID 744


    [okay - promotions]                                                               Page 95

       64:13,16,19,24         70:21 71:16 72:3,4   personally 82:8        prepared 19:23
       65:1,10 66:5,15        83:9 84:6            phone 9:14 14:1          52:19
       67:6 68:3 70:15      pages 50:1 70:1          24:3 37:17 40:3,5    prerecorded 18:20
       71:8 72:17 74:9,17   paid 33:14 73:16         51:15,22 63:25,25      19:16 23:13 42:20
       75:8,15,22 77:5,17     81:4                   65:11 74:18 77:9       65:16 76:24
       78:13 79:5 81:8      paragraph 19:13          79:9,14,21,21 80:1   presence 10:9
     olas 2:3                 19:14,17,21 30:10      80:2                 present 10:12
     once 5:17 85:13          31:16                phones 79:6,6,6,18     presumably 41:19
     online 8:23 9:14       paragraphs 32:7        pick 74:17             pretty 8:25,25
     op 15:16,17,17 16:8    part 15:22,23 16:8     picton 1:3 84:3          24:14
       16:11 23:3 34:12       16:11 17:15,16       piece 76:1             previous 31:20
       54:8 75:10             18:19 25:25 57:22    pine 1:16 2:12 85:3    previously 19:1
     open 77:23 78:11         59:23                place 1:15 25:10         49:22 52:5 53:10
     opened 12:16           particularly 77:25     plaintiff 1:6 5:3        56:23 68:7 69:24
     opportunity 15:3       parties 3:17 83:12     plaintiff's 19:17        71:15
       15:12                  83:13 85:14            78:20                pricing 57:13
     options 57:21          partner 4:21           plaintiffs 2:5,10      print 55:19
     orange 82:4 83:3       party 15:3,13 18:12    plan 57:19             printed 49:25
     order 55:1 65:13         20:2 22:24 57:21     platform 38:7,9,18     prior 5:14 9:14
       81:18                  59:18 85:13            38:22 41:15 45:1       12:3 17:17 23:18
     ordering 85:13,14      pass 72:24               51:16,23               28:3 60:14,19 61:1
     original 85:13         pay 16:18 30:6         please 4:6,17 5:23     privileged 10:10
     originally 63:7          54:14 73:13            19:12 54:21 55:17    probably 7:18 13:2
     orlando 1:2,16 2:13    payable 65:21            56:2 59:21 65:22       25:8 27:24 47:24
       6:8 12:15 85:4       paying 23:3 59:24        67:17 70:9 85:8        60:4 69:16 76:1
     outcome 22:15          payment 15:19          point 11:10 17:8       procedure 85:25
       33:15                  16:23 75:13            70:17 77:11            85:25
     outside 10:9 11:19     penalties 84:22        policy 28:3,9,13       proceedings 4:3
       11:21                people 8:8 26:20         53:6                   81:20
     owns 11:1                29:9 33:21 41:8,12   poor 17:7              process 8:8
               p              43:25 44:3 58:20     portion 15:22          produce 34:16
                              65:6 69:4 74:17,25   position 6:16,19       produced 69:15
     p 2:1,1 3:15 4:1
                              76:18 80:20            7:2,6,11,17 8:16       72:21 82:9
     p.a. 2:2
                            percentage 51:15       possibly 14:1          production 18:17
     p.m. 1:14 56:19,20
                              51:22 79:17          postage 73:19            47:11
       65:24 77:19,20
                            perfect 5:12 6:5       potentially 47:23      professional 1:19
       81:21
                            performed 17:2         pre 18:13 54:10          83:21 85:17
     package 17:16
                            perjury 84:22            75:12                promoted 6:21 7:5
     packages 15:14
                            permission 76:8        preowned 9:22            7:9,10
     page 19:12 49:25
                            person 24:23 29:1      prepare 10:6,17        promotions 11:1,2
       50:16 53:15 54:21
                              32:3,15                11:15 59:7             13:13,16,24 14:19
       56:25 59:21 66:1
                                      Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 96 of 103 PageID 745


    [promotions - review]                                                             Page 96

       17:2,13 18:11          81:16                recommended            rep 14:4,5 68:25
       23:23 24:9 34:2      quote 70:11              13:23 14:25 57:7     repair 55:1,9
       42:9 53:16 57:7                r            recommending           report 83:7
       72:23                                         13:21 53:2           reported 1:18
                            r 2:1 4:1 37:7
     proof 23:4 76:3                               record 4:18 30:17      reporter 1:19,19
                            radio 8:22
     protection 27:12                                30:18,22 36:10         3:5 83:1,21,21
                            radiusappend
     prove 22:10 63:16                               70:10,11,14,18,19      85:17,17
                              72:23
     provide 16:1 59:3,5                             78:2,12 83:10        represent 5:3 25:14
                            raise 4:5
       68:16                                       recorded 21:7            44:25 47:10
                            ranges 44:6
     provided 56:3 65:6                              30:15 31:1 70:16     request 37:13,16
                            rbm 70:10
       68:11                                       refer 5:6,13 27:14       41:6
                            reach 23:23 29:1
     providing 9:25                                reference 51:11        requested 76:20
                              57:7
       66:17                                       referenced 85:8          77:12 78:23 83:8
                            reached 24:2 32:15
     public 82:6,16 83:5                           references 57:16       requesting 59:3
                              76:20
     pull 38:7,9 39:8,16                             57:16                require 23:4 76:3
                            reaching 76:18
     pulled 41:14                                  referencing 50:12        79:3
                            read 3:6 19:5 81:19
     punch 40:10                                     55:25                required 18:23
                              84:22 85:9
     punitive 5:3                                  referred 7:22 57:18      27:8 55:8 76:8
                            readily 58:23
     purchase 32:9                                 referring 5:7 37:9     requires 9:16
                            reading 3:18 85:21
       40:14,18 42:21                                45:13 48:8 53:13     research 15:5
                            real 15:25
       51:11,12,23 69:7                              61:11 78:19            16:19,24,25 46:25
                            really 68:10
     purchased 35:19                               reflect 73:21            47:2 48:1 60:20,21
                            realtime 1:19 83:21
       44:17                                       reflected 19:20          60:24 61:16,19,20
                              85:17
     purpose 9:3 13:15                               32:6 47:15 54:5,16     73:23,25 79:4
                            reason 75:6 84:6
       23:18 25:21 26:16                           reflecting 16:22       reserve 78:7
                            reasonable 85:11
       32:1,12 68:16                               reflects 72:4          reserved 3:19
                            recall 33:20 44:4
     purposes 31:23                                regard 85:12           respect 77:25
                              66:23 68:13
       32:8 74:10                                  regarding 28:10        respective 3:17
                            receipt 85:11
     push 59:9,20                                  registered 1:19        respond 26:7
                            receive 58:19 59:17
     put 29:12 37:13                                 83:21 85:17          response 5:24 6:3
                            received 24:22 71:8
       38:3                                        related 10:23 28:5       66:18 70:19
                              77:24 85:13
               q                                     28:6 35:9 67:15      responsibilities 8:5
                            receiving 26:21
                                                     80:7 81:9              8:12 26:1
     q3 52:13,15              29:9 58:7
                                                   relation 34:19         responsibility
     qualifies 43:17        recognize 19:2,20
                                                   relative 83:11,13        18:11
     quarter 27:16            50:2,18 52:7 68:9
                                                   remaining 78:11        responsible 8:15
       52:15                recollection 22:2
                                                   remember 24:1          responsive 77:24
     question 5:23 6:2        48:7
                                                     25:1,8 30:16,23      result 9:12 26:21
       17:7 34:18,21        recommendation
                                                     33:16 39:3 60:20     review 11:15 20:5
       49:10 62:6 68:4        14:3 60:22
                                                     64:7,18 75:24 79:2     83:8 85:8,9,10
     questions 5:23         recommendations
       77:21 78:6,15          14:18
                                      Veritext Legal Solutions
     800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 97 of 103 PageID 746


    [right - signature]                                                                  Page 97

     right 4:5 9:18          rpr 1:18 82:6,15       search 34:25 35:11        63:24 64:20 65:11
       12:13,16 15:20          83:5,20 85:16          40:9                    67:12 68:20 71:5
       25:16 44:10 51:4,4    rule 85:25,25          searched 35:2             73:5,24 74:23,25
       53:13,19,20 56:25     rules 85:11            second 15:23 30:19        76:9,23 80:17,20
       60:6 61:5 63:2                  s              33:6 49:11              80:21
       65:22 67:17 71:14                            secure 36:5 41:15       separate 8:9 38:18
                             s 2:1,2 3:1,8,15,15
       78:7,8 79:8 80:24                            secured 36:2              47:5,7,8,9,12 54:1
                               4:1,19 37:7
       81:2,3                                       see 19:14 30:13           57:25
                             sale 15:19 33:8
     ringless 12:23,25                                43:20 49:3 50:7,22    served 19:7
                               51:8
       13:5 14:22 15:2,7,9                            51:3,3,8 54:7 55:18   service 35:21 38:14
                             sales 6:17,18 7:5,19
       16:7,10,15 17:1,9                              59:8,22 60:1,24         38:19,22,24,25
                               7:21,24 8:2,6,8,8
       17:16,18,24 18:4,9                             61:11 78:12             39:9,17 40:9,11,18
                               15:19 20:13 28:22
       21:13,20 22:17                               seeing 27:4               40:19 41:7,11
                               28:25 29:2 38:15
       23:15,17 26:25                               seek 18:8                 42:21 51:16 54:24
                               38:15,19,22,24
       28:5,10 29:18 30:1                           seen 42:13 47:10          55:3 77:10,12
                               41:7,11
       30:11 32:19 33:25                              50:4,24 55:6,22         79:13
                             sat 5:14
       41:21,22 42:2,6,11                             72:7                  services 9:25
                             saturday 24:19
       42:14 43:10,17                               segregate 38:21,22      servicing 9:20
                               25:10
       45:13 46:4,6,14,19                           sell 15:21 16:3           55:19
                             saw 18:14 19:4
       46:22 47:15,19                               selling 9:20,21,23      set 71:9
                               73:6
       52:10,22 53:2,5                              send 17:24 18:3,4       setting 29:17 33:22
                             saying 5:10 39:12
       54:4,16,18,19                                  18:12,13,23 20:19       34:4
                               39:12
       56:13 57:17 59:24                              22:5 30:1 36:12       shaun 1:12 3:2 4:12
                             says 50:7 51:4,8
       60:8,10,14 61:2,8                              43:6,23 45:3 54:13      4:19 82:7 83:7 84:4
                               54:7,8,18 55:18,19
       61:13,14,17,25                                 61:13,14,17 65:13       84:25 85:2,6,7
                               59:8 65:24 67:7,18
       63:9 65:2 66:10                                65:24 66:5,5,10       shchallen 58:13
                               70:22 71:20
       67:15 68:1 70:14                               68:25,25 72:11,17     she'll 49:14
                             sc 12:12
       70:23 71:9 72:17                             sending 15:1 18:9       sheet 3:6 57:20
                             scenario 12:4 16:21
       74:9,24 76:4 77:6                              52:10 74:10             84:1
                               29:2
       79:20 80:11                                  sent 16:6,12 18:14      short 27:14 56:18
                             scheduled 59:15
     ro 54:24,25                                      18:19 19:17 20:5      shortly 65:25
                             scheduling 10:21
     robert 14:4                                      21:21 22:3,7,11       show 22:14 66:17
                             school 12:19,21,22
     roberts 57:1,6                                   24:25 25:18 27:23       72:20 76:3 81:11
                             screen 72:25
     robinson 1:15 2:11                               30:11 31:12 32:18     showing 22:15
                             script 19:22,23
       85:3                                           32:20,22,25 33:18     shown 11:19 69:5
                               20:3 21:2 30:20,25
     robinson.com 2:14                                35:14,24 36:1         sic 37:7
                               31:7 65:24 66:2,6
       85:5                                           37:22,22 41:6,22      sign 3:6 55:3,9,11
                               66:16 67:3
     rolled 52:12 53:6                                42:19,21 43:10          85:9,9
                             scripts 18:19 22:6
     rough 7:13                                       46:6,13,22 48:2       signature 82:14
                               80:15 81:12
     roughly 7:7 8:1                                  57:22 58:2 59:7         83:19 85:24
                             scrub 44:7
                                                      60:11,16 61:6

                                       Veritext Legal Solutions
     800-726-7007                                                                   305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 98 of 103 PageID 747


    [signed - third]                                                                 Page 98

     signed 76:23 82:12     specific 29:2 35:3     submitted 75:22       technology 13:1,5
     signing 3:18 85:21       37:23                subsequent 81:6,9       14:23 23:15,17
     signs 55:7             specifically 41:10     subsidize 13:17         27:1,2,9 61:3,9
     similar 36:7 56:13       78:21 79:6           success 27:4            65:2
       59:13 70:3           speck 70:22            sued 30:1             telephone 2:6
     similarly 1:4          spell 4:17 14:8 37:6   suggested 13:12         13:25 19:17 20:10
     sincerely 85:15        spend 15:21,23,25        23:22 30:1 42:6,8     20:15 22:8 26:12
     single 36:18             16:1                   42:14 85:10           27:11 31:13 41:23
     sit 69:18 76:16        spending 49:2          suite 2:3,8             43:3 65:8 76:10,24
     site 36:6 41:16        spoken 10:23 11:4      sunday 24:19 25:11    telepoint.com
     situated 1:5             11:7,12 77:5         support 15:13           71:18
     six 6:20               stand 39:2             sure 17:11 18:2       telepoint.com.
     skipped 49:25          stands 69:3              20:1 23:1 24:4,14     71:18
     small 55:19            start 55:13              24:14 25:17 26:8    television 8:22
     snowball 63:4          started 6:13,15          26:17 27:7 33:19    tell 10:10,12 17:23
     social 74:8              12:7,13,18 25:19       37:1 38:23 44:10      20:15 27:1 29:6
     software 38:14           58:3                   58:8 62:6 63:17       41:7 50:2 52:9
       39:4                 starting 49:14           65:19 66:19 71:13     53:12,15 63:18
     sorry 27:21 53:21      starts 72:3              73:4 77:18 79:17      64:8,16 72:10,10
     sound 25:16            state 4:17 12:12       swear 4:7               73:1
     sounds 21:17             82:3,6,16 83:2,5     sworn 4:13 82:9       terms 35:3 55:18
     spam 58:20             stated 84:22           symbols 73:10           63:18
     speak 10:17,20         states 1:1 62:24       system 58:19 76:2     testified 4:14 30:18
       11:23                statute 85:12                    t           testimony 3:2 4:7
     speaking 6:1 76:14     stenographer 4:5                               21:10,11 61:2
                                                   t 3:1,1,8,15,15
     specht 10:22,25        stenographic 83:10                             77:25 78:24
                                                   tactic 60:4
       11:4,7 13:6,7,8      stenographically                             text 52:11 56:9,12
                                                   take 9:15 10:5
       19:24 20:5,7,15,19     1:18 83:7                                  thank 4:22 52:4
                                                     34:14 56:15
       21:3,8,11,11 22:14   step 10:5                                    thanks 34:14
                                                   taken 56:19 77:19
       24:2,6,11 25:2       stipulated 3:16                              thing 57:20 63:8
                                                   talk 19:8 30:10
       30:18 31:8 35:15     store 8:11 37:10                               69:2 75:7
                                                     49:14 78:11
       35:25 36:12 37:22    stores 17:14 27:4                            things 8:24 42:10
                                                   talked 11:20 80:6
       41:11,18 43:2,5,10   street 1:16 2:12                               44:8 58:24
                                                   talking 79:11 80:2
       46:3 50:25 58:6,9      85:3                                       think 7:18 18:6,21
                                                   talks 65:16
       58:11 63:17,18       strike 16:9 70:2                               43:8 62:5 77:24
                                                   targeted 43:2 49:3
       65:23 66:5 67:6        75:9                                         79:11 80:17
                                                     69:3
       70:8,13 71:17        subject 70:9                                 third 15:3,13 16:20
                                                   tcpa 26:6 27:14,15
       72:10 73:18 79:5     submit 54:9 75:8                               18:12 20:2 22:24
                                                     27:18 28:3
     specht's 37:20           75:15,15                                     27:16 52:15 57:21
                                                   tdm 69:3,3
     special 9:4            submits 75:10                                  59:18
                                                   technical 38:23

                                      Veritext Legal Solutions
     800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 99 of 103 PageID 748


    [three - week]                                                                   Page 99

     three 7:3,7,18 34:9     turn 35:10 54:21                  v           18:5 28:10 30:1
        45:8,16                55:17 56:2 65:22      v 84:3                41:22 42:7 43:11
     throw 49:14             turning 30:9            value 50:8            46:4,6,14,20,22
     thursday 24:18          turnout 33:20           values 50:10          47:15 52:11,22
     tiered 34:9             two 14:24 32:17         various 8:18 56:5     53:2 54:4,16,19
     time 1:14 8:20 9:16       45:12 46:20 53:3      vehicle 9:15 32:2,9   57:17 59:24 60:9
        11:10 14:5,5,17        62:7,14,21              32:13 35:19 55:11   60:10 61:13,14,17
        19:4 21:22 23:14     type 15:14 57:20          69:7 71:12          66:10 70:23 72:18
        24:11 25:2,24          65:2 76:7             vehicles 9:20,21,23   73:22 74:9 79:20
        28:23 32:2 61:12     typical 8:21 30:16        9:25 35:22 77:12    80:12
        74:1 75:25           typically 9:5,13        vendor 22:24 60:19 volunteered 40:2,4
     times 5:16 62:4,5         16:20,20,21 20:2,3      61:14,17,24 62:2    40:6,20
     title 68:10 69:9          24:18 30:23           vendors 13:21       vs 1:7
     today 5:14 76:14                  u               59:18                       w
        76:16 77:3,22,25                             verbiage 77:2
                             u 3:15 4:19                                 waive 85:9,21
        78:9 79:11 80:13                             veritext 85:8
                             uh 44:14 46:2                               waiver 85:20
     today's 10:6,18                                 version 19:22
                               55:21 58:22,25                            want 4:20 5:10
        11:16                                        versus 63:25
                               59:16                                       9:12 28:24,24
     told 29:12,15 62:20                             visit 65:12
                             ultimately 16:14                              30:24 39:8 40:11
     tonight 71:20                                   visited 24:11
                               79:10                                       40:13 44:10 56:15
     total 62:5                                      vms 54:18
                             understand 5:7 6:2                            71:24 72:20 78:10
     touch 71:2 72:25                                voice 70:11
                               6:3 17:6 32:13                            wanted 28:22
     track 22:25                                     voicelogic 11:23,25
                               62:13 75:20                                 30:18 31:7 41:7
     tracked 26:23                                     44:23,24,25
                             understanding                                 74:17
     training 8:8                                    voicemail 12:23,25 way 60:12 67:14
                               15:11 21:12,22
     transaction 55:4                                  13:5 14:23 15:7
                               22:21 23:16 29:14                           79:2
     transcribed 19:16                                 16:15 17:1,9,18
                               35:13 40:12 42:25                         ways 8:18
     transcript 3:19                                   18:9 21:13,20
                               44:2,6 46:9,13 47:1                       we've 11:19,20
        30:20 83:8,9 84:2                              22:16,17 23:15,17
                               48:11,14,18 52:20                           18:25 32:13,17
        85:7,9,10,13,14,21                             26:25 28:5 29:18
                               61:1 73:2 76:7                              39:21 43:10 44:12
     transferred 79:1                                  30:11 32:19 33:25
                             understood 10:15                              52:5 61:5,5 62:7
     transmission 36:10                                41:21 42:2,12,15
                             unique 22:7 31:12                             74:9 75:19 77:24
     transmitted 35:25                                 43:17 45:14 47:19
                             united 1:1                                    79:11,12 80:1,12
        60:12 79:10                                    53:5 56:13 60:14
                             unusual 22:22                                 80:22
     true 60:3,5 61:4                                  61:3,8,25 63:10
                             upgrading 32:2                              website 54:8,9
        83:9 84:23                                     64:19 65:2 67:15
                             upload 76:2                                   59:18 61:7 65:12
     trusting 42:4                                     68:1 70:14 71:4,9
                             uploaded 41:15                                65:15,18
     truth 4:8,8,9                                     72:11 73:13 74:24 websites 58:24
                             use 20:7 27:8 28:12
     try 27:5                                          76:4 77:6
                               31:2,4 38:14 42:6                         wednesday 25:15
     tuesday 1:13                                    voicemails 15:2,9
                               60:19 61:24 65:1                          week 25:12 33:6
                               70:22                   16:7,11 17:16,24    45:12,24 48:8,8
                                        Veritext Legal Solutions
     800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 100 of 103 PageID 749


    [week - zip]                                                             Page 100

       62:25              yep 6:14
     weekday 58:4         yesterday 81:18
     weekend 24:15                 z
       62:25
                          zip 51:4
     weeks 21:12 46:20
     went 23:2 27:3
       45:23 66:7,11 67:4
     william 57:1
     williams 14:4
     willis 56:5
     witness 4:10 76:12
     word 5:6 22:23
     wording 18:6
     work 24:13,18,21
       55:9 78:12 79:5,17
       79:21
     worked 6:11
     working 12:7,13,18
       28:23 29:8
     works 11:1 37:9
       43:4
     worth 22:23
     write 5:25 66:18
       70:17 84:2
     writing 15:4
     written 76:22
     wrong 33:12
               x
     x 3:8
               y
     yeah 5:21 8:1 9:22
       11:21 14:9 26:11
       34:6 36:16 39:5
       40:8 45:18 46:11
       49:13 52:16,18
       66:22 77:18
     year 7:10,12 52:14
       53:7 55:15 61:15
     years 5:19 6:12 7:7
       7:18 8:3

                                   Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
             
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 101 of 103 PageID 750




                        )/25,'$58/(62)&,9,/352&('85(

                                       5XOH



             H :LWQHVV5HYLHZ,IWKHWHVWLPRQ\LV

            WUDQVFULEHGWKHWUDQVFULSWVKDOOEHIXUQLVKHGWR

            WKHZLWQHVVIRUH[DPLQDWLRQDQGVKDOOEHUHDGWRRU

            E\WKHZLWQHVVXQOHVVWKHH[DPLQDWLRQDQGUHDGLQJ

            DUHZDLYHGE\WKHZLWQHVVDQGE\WKHSDUWLHV$Q\

            FKDQJHVLQIRUPRUVXEVWDQFHWKDWWKHZLWQHVVZDQWV

            WRPDNHVKDOOEHOLVWHGLQZULWLQJE\WKHRIILFHU

            ZLWKDVWDWHPHQWRIWKHUHDVRQVJLYHQE\WKH

            ZLWQHVVIRUPDNLQJWKHFKDQJHV7KHFKDQJHVVKDOO

            EHDWWDFKHGWRWKHWUDQVFULSW,WVKDOOWKHQEH

            VLJQHGE\WKHZLWQHVVXQOHVVWKHSDUWLHVZDLYHGWKH

            VLJQLQJRUWKHZLWQHVVLVLOOFDQQRWEHIRXQGRU

            UHIXVHVWRVLJQ,IWKHWUDQVFULSWLVQRWVLJQHGE\

            WKHZLWQHVVZLWKLQDUHDVRQDEOHWLPHDIWHULWLV

            IXUQLVKHGWRWKHZLWQHVVWKHRIILFHUVKDOOVLJQ

            WKHWUDQVFULSWDQGVWDWHRQWKHWUDQVFULSWWKH

            ZDLYHULOOQHVVDEVHQFHRIWKHZLWQHVVRUUHIXVDO

            WRVLJQZLWKDQ\UHDVRQVJLYHQWKHUHIRU7KH

            GHSRVLWLRQPD\WKHQEHXVHGDVIXOO\DVWKRXJK

            VLJQHGXQOHVVWKHFRXUWKROGVWKDWWKHUHDVRQV

            JLYHQIRUWKHUHIXVDOWRVLJQUHTXLUHUHMHFWLRQRI
             
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 102 of 103 PageID 751



            WKHGHSRVLWLRQZKROO\RUSDUWO\RQPRWLRQXQGHU

            UXOH G       




            ',6&/$,0(57+()25(*2,1*&,9,/352&('85(58/(6

            $5(3529,'(')25,1)250$7,21$/385326(621/<

            7+($%29(58/(6$5(&855(17$62)$35,/

            3/($6(5()(5727+($33/,&$%/(67$7(58/(6

            2)&,9,/352&('85()258372'$7(,1)250$7,21

            
Case 6:19-cv-00196-GAP-DCI Document 50-5 Filed 09/30/19 Page 103 of 103 PageID 752

                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

       Veritext Legal Solutions represents that the
       foregoing transcript is a true, correct and complete
       transcript of the colloquies, questions and answers
       as submitted by the court reporter. Veritext Legal
       Solutions further represents that the attached
       exhibits, if any, are true, correct and complete
       documents as submitted by the court reporter and/or
       attorneys in relation to this deposition and that
       the documents were processed in accordance with
       our litigation support and production standards.

       Veritext Legal Solutions is committed to maintaining
       the confidentiality of client and witness information,
       in accordance with the regulations promulgated under
       the Health Insurance Portability and Accountability
       Act (HIPAA), as amended with respect to protected
       health information and the Gramm-Leach-Bliley Act, as
       amended, with respect to Personally Identifiable
       Information (PII). Physical transcripts and exhibits
       are managed under strict facility and personnel access
       controls. Electronic files of documents are stored
       in encrypted form and are transmitted in an encrypted
       fashion to authenticated parties who are permitted to
       access the material. Our data is hosted in a Tier 4
       SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
